Exhibit 10.4

 

 

 

CONTRATO DE COMPRAVENTA DE ACCIONES

 

 

 

STOCK PURCHASE AGREEMENT

 

celebrado por y entre:

 

 

entered into by and among:

 

Controladora Comercial Mexicana, S.A.B. de C.V.,

 

 

Controladora Comercial Mexicana, S.A.B. de C.V.,

actuando como vendedora;   acting as seller;

 

Costco Venture Mexico y

 

 

Costco Venture Mexico and

 

CVM Purchasing Subsidiary,

S.A. de C.V.,

 

 

CVM Purchasing Subsidiary,

S.A. de C.V.,

 

actuando como compradoras;

 

 

acting as purchasers;

 

Costco de México, S.A. de C.V.; y

 

 

Costco de México, S.A. de C.V.; and

 

Deutsche Bank México, S.A., Institución de Banca Múltiple, División Fiduciaria

 

 

Deutsche Bank México, S.A., Institución de Banca Múltiple, División Fiduciaria

 

13 de junio de 2012

 

 

 

June 13, 2012

 

 

1



--------------------------------------------------------------------------------

CONTRATO DE COMPRAVENTA DE ACCIONES   STOCK PURCHASE AGREEMENT EL PRESENTE
CONTRATO DE COMPRAVENTA DE ACCIONES, de fecha 13 de junio de 2012 (en adelante
el “Contrato”), es celebrado por y entre:   THIS STOCK PURCHASE AGREEMENT, dated
June 13, 2012 (hereinafter the “Agreement”), is entered into by and among:
CONTROLADORA COMERCIAL MEXICANA, S.A.B. DE C.V., una sociedad anónima bursátil
de capital variable debidamente constituida y válidamente existente bajo las
leyes de México (según aquí se define) (en adelante “CCM” o el “Vendedor”,
indistintamente), de conformidad con la escritura pública número 21,305, de
fecha 28 de enero de 1944, otorgada ante la fe del Lic. Julio Sentíes, adscrito
a la Notaría Pública número 59 de la Ciudad de México, Distrito Federal a cargo
del Lic. Raúl Falomir, y representada en este acto por los Sres. Guillermo
González Nova y Carlos González Zabalegui;   CONTROLADORA COMERCIAL MEXICANA,
S.A.B. DE C.V., a public corporation with variable capital (sociedad anónima
bursátil de capital variable) duly organized and validly existing under the laws
of Mexico (as defined herein), (hereinafter “CCM” or the “Seller”,
indistinctly), pursuant to public instrument number 21,305, dated January 28,
1944, granted before Mr. Julio Sentíes, assisting the head notary of Notary
Public number 59 of Mexico City, Federal District, Mr. Raúl Falomir, and
represented herein by Messrs. Guillermo González Nova and Carlos González
Zabalegui; COSTCO VENTURE MEXICO, una sociedad debidamente constituida y
válidamente existente bajo las leyes del Estado de California, Estados Unidos de
América (en adelante “CVM”), y representada en este acto por el Sr. Enrique
Manuel Ramírez Ramírez;   COSTCO VENTURE MEXICO, a corporation duly organized
and validly existing under the laws of the State of California, United States of
America, (hereinafter “CVM”), and represented herein by Mr. Enrique Manuel
Ramírez Ramírez; CVM PURCHASING SUBSIDIARY, S.A. DE C.V., una sociedad anónima
de capital variable debidamente constituida y válidamente existente bajo las
leyes de México (en adelante “CVMPS”, y conjuntamente con CVM, los “Compradores”
y cada uno de ellos un “Comprador”), de conformidad con la escritura pública
número 143,789, de fecha 12 de junio de 2012, otorgada ante la fe del Lic.
Armando Gálvez Pérez Aragón, Notario Público número 103 de la Ciudad de México,
Distrito Federal, y representada en este acto por el Sr. Enrique Manuel Ramírez
Ramírez;   CVM PURCHASING SUBSIDIARY, S.A. DE C.V., a corporation with variable
capital (sociedad anónima de capital variable) duly organized and validly
existing under the laws of Mexico (hereinafter “CVMPS”, and together with CVM,
the “Purchasers”, and each of them a “Purchaser”), pursuant to public instrument
number 143,789, dated June 12, 2012, granted before Mr. Armando Gálvez Pérez
Aragón, Notary Public number 103 of Mexico City, Federal District, and
represented herein by Mr. Enrique Manuel Ramírez Ramírez ;

 

2



--------------------------------------------------------------------------------

COSTCO DE MÉXICO, S.A. DE C.V., una sociedad anónima de capital variable
debidamente constituida y válidamente existente bajo las leyes de México (en
adelante “Costco” o la “Compañía”, indistintamente), de conformidad con la
escritura pública número 9,361, de fecha 11 de julio de 1991, otorgada ante la
fe del Lic. Eugenio Ibarrola Santoyo, Notario Público número 122 de la Ciudad de
México, Distrito Federal y representada en este acto por el Sr. Mauricio Antonio
Talayero González; y   COSTCO DE MÉXICO, S.A. DE C.V., a corporation (sociedad
anónima de capital variable) duly organized and validly existing under the laws
of Mexico (hereinafter “Costco” or the “Company”, indistinctly), pursuant to
public instrument number 9,361, dated July 11, 1991, granted before Mr. Eugenio
Ibarrola Santoyo, Notary Public number 122 of Mexico City, Federal District, and
represented herein by Mr. Mauricio Antonio Talayero González; and DEUTSCHE BANK
MÉXICO, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, DIVISIÓN FIDUCIARIA, una
institución de banca múltiple debidamente constituida y válidamente existente
bajo las leyes de México (en adelante “Deutsche” o el “Fiduciario”,
indistintamente, y conjuntamente con el Vendedor, los Compradores y la Compañía,
las “Partes”, y cada una de ellas una “Parte”), de conformidad con la escritura
pública número 57,681, de fecha 25 de febrero del 2000, otorgada ante la fe del
Lic. Miguel Alessio Robles, Notario Público número 19 de la Ciudad de México,
Distrito Federal, y representada en esteacto por el Sr. Alonso Rojas Dingler,
quien comparece exclusivamente en su carácter de fiduciaria del Fideicomiso
(según aquí se define).   DEUTSCHE BANK MÉXICO, S.A., INSTITUCIÓN DE BANCA
MÚLTIPLE, DIVISIÓN FIDUCIARIA, a credit institution (institución de banca
múltiple) duly organized and validly existing under the laws of Mexico
(hereinafter “Deutsche” or the “Trustee”, indistinctly, and together with the
Seller, the Purchasers and the Company, the “Parties”, and each of them a
“Party”), pursuant to public instrument number 57,681, dated February 25, 2000,
granted before Mr. Miguel Alessio Robles, Notary Public number 19 of Mexico
City, Federal District, and represented herein by Mr. Alonso Rojas Dingler,
which exclusively appears in its capacity as trustee of the Trust (as defined
herein). A N T E C E D E N T E S   B A C K G R O U N D I) El 21 de junio de
1991, CCM y CVM celebraron un Contrato de Joint Venture, mismo que fue
re-expresado el 15 de febrero de 1995 y que se ha modificado de tiempo en
tiempo, en términos del cual, entre otros asuntos, estas sociedades acordaron
detentar cada una el 50% (cincuenta por ciento) de las acciones de la Compañía
(en adelante el “JV”).   I) On June 21, 1991, CCM and CVM entered into a Joint
Venture Agreement, which was restated on February 15, 1995 and amended from time
to time, in terms of which, among other items, such companies agreed to each
hold 50% (fifty percent) of the Company´s stock (hereinafter the “JV”). II) El
10 de diciembre de 2010, CCM celebró los Contratos de la Reestructura (según
aquí se definen) con los Acreedores (según aquí se definen) y terceras partes
del mismo para intercambiar y reestructurar cierta deuda.   II) On December 10,
2010, CCM executed the Restructuring Agreements (as defined herein) with the
Creditors (as defined herein) and third parties thereto in order to exchange and
restructure certain debt.

 

3



--------------------------------------------------------------------------------

III) Como parte de los Contratos de la Reestructura, el 10 de diciembre de 2010,
CCM, actuando como fideicomitente; CVM, actuando como fideicomisario en primer
lugar; Banco Invex, S.A. Institución de Banca Múltiple, Invex Grupo Financiero,
actuando como fideicomisario en segundo lugar y como agente de garantías en
nombre de los Acreedores de CCM; y Deutsche, actuando como fiduciaria,
celebraron el Contrato de Fideicomiso Irrevocable de Administración y Garantía
No. F/1435 (en adelante el “Fideicomiso”) a efecto de garantizar ciertas
obligaciones y mediante el cual CCM transmitió las Acciones (según aquí se
definen) a dicho Fideicomiso.   III) As part of the Restructuring Agreements, on
December 10, 2010, CCM, acting as settlor; CVM, acting as first beneficiary;
Banco Invex, S.A., Institución de Banca Múltiple, Invex Grupo Financiero, acting
as second beneficiary and as collateral agent on behalf of CCM’s Creditors; and
Deutsche, acting as trustee, entered into Irrevocable Management and Guaranty
Trust Agreement No. F/1435 (hereinafter the “Trust”) in order to secure certain
obligations and by means of which CCM transferred the Shares (as defined herein)
to such Trust. IV) Deutsche comparece a la celebración de este Contrato de
acuerdo con las instrucciones escritas que para tales efectos y en términos del
inciso (i) de la Sección 9.02 del Fideicomiso, recibió de los fideicomisarios de
dicho Fideicomiso.   IV) Deutsche is appearing at the execution of this
Agreement in compliance with the corresponding written instructions and in terms
of item (i) of Section 9.02 of the Trust, it received from the beneficiaries of
such Trust. D E C L A R A C I O N E S   R E C I T A L S CONSIDERANDO, que el
Vendedor desea vender a los Compradores, y los Compradores desean comprar del
Vendedor, las Acciones de conformidad con los términos y condiciones
establecidos y acordados en este Contrato;   WHEREAS, the Seller desires to sell
to the Purchasers, and the Purchasers desire to purchase from the Seller, the
Shares pursuant to the terms and conditions set forth and agreed upon in this
Agreement; CONSIDERANDO, que este Contrato establecerá los términos y
condiciones que regirán los derechos y obligaciones de las Partes para realizar
la Operación (según aquí se define);   WHEREAS, this Agreement shall set forth
the terms and conditions that shall govern the rights and obligations of the
Parties in order to execute the Transaction (as defined herein); CONSIDERANDO,
que las Partes reconocen mutuamente, acuerdan y declaran unas a las otras que
los representantes legales y/o apoderados que suscriben este Contrato en nombre
y representación de cada Parte tienen la autoridad suficiente para obligar a
dichas Partes mediante sus propias firmas y que   WHEREAS, the Parties mutually
recognize, agree and represent to each other that the legal representatives
and/or attorneys-in-fact executing this Agreement in the name and on behalf of
each Party have the sufficient authority to bind such Parties by means of their
own signatures and that such authority has not been revoked, limited or modified
in any manner whatsoever as of this date; and

 

4



--------------------------------------------------------------------------------

dicha autoridad no ha sido revocada, limitada o modificada en forma alguna a
esta fecha; y   CONSIDERANDO, que los términos con mayúscula inicial utilizados
en el presente, tienen los significados establecidos en la Sección 6.09, salvo
que se disponga lo contrario en el presente.   WHEREAS, the capitalized terms
used herein have the meanings set forth in Section 6.09, unless otherwise
provided for herein. AHORA, POR CONSIGUIENTE, en consideración de las premisas y
obligaciones y acuerdos mutuos contenidos en el presente a continuación, las
Partes acuerdan lo siguiente:   NOW, THEREFORE, in consideration of the premises
and the mutual covenants and agreements hereinafter contained, the Parties
hereby agree as follows: ARTÍCULO I   ARTICLE I Objeto del Contrato / Compra
Venta de las Acciones   Purpose of the Agreement / Purchase and Sale of the
Shares SECCIÓN 1.01 Objeto del Contrato / Compra Venta de las Acciones. En los
términos y sujeto a las condiciones establecidas en el presente, al Cierre
(según aquí se define), el Vendedor deberá vender, endosar en propiedad, ceder,
transmitir y entregar todos los derechos, titularidad e intereses sobre las
Acciones, según se establece en el Apéndice 1.01 (en adelante las “Acciones”), a
los Compradores, según se establece en el Apéndice 1.01, y dichos Compradores
deberán comprar, adquirir, aceptar y asumir la cesión y entrega de todos los
derechos, titularidad e intereses del Vendedor sobre dichas Acciones (en
adelante la “Operación”).   SECTION 1.01 Purpose of the Agreement / Purchase and
Sale of the Shares. In the terms and subject to the conditions set forth herein,
at Closing (as defined herein), the Seller shall sell, fully endorse (endosar en
propiedad), assign, transfer and deliver all of the rights to, title to and
interest in the Shares, as set forth in Schedule 1.01, (hereinafter the
“Shares”) to the Purchasers, as set forth in Schedule 1.01, and such Purchasers
shall purchase, acquire, accept and take assignment and delivery from the Seller
of all the rights, title and interest of the Seller in and to such Shares
(hereinafter the “Transaction”). Las obligaciones de transmisión y entrega
relacionadas con la propiedad de las Acciones y el pago del Precio de Compra
(según aquí se define) están sujetas al cumplimiento de las condiciones
suspensivas descritas en las Secciones 4.01, 4.02 y 4.03 de este Contrato de
conformidad con las disposiciones del Artículo 1939 del Código Civil Federal.  
The transfer and delivery obligations connected with the ownership of the Shares
and payment of the Purchase Price (as defined herein) are subject to the
satisfaction and fulfillment of the conditions precedent (condiciones
suspensivas) described in Sections 4.01, 4.02 and 4.03 of this Agreement in
accordance with the provisions of Article 1939 of the Mexican Federal Civil Code
(Código Civil Federal).

 

5



--------------------------------------------------------------------------------

SECCIÓN 1.02 Precio de Compra. El precio total de compra a ser pagado por los
Compradores al Vendedor por la venta de las Acciones (según lo acordado en la
Sección 1.01) será una cantidad de $10,650,000,000.00 (diez mil seiscientos
cincuenta millones de pesos 00/100, M.N.) en efectivo (en adelante el “Precio de
Compra”).   SECTION 1.02 Purchase Price. The aggregate purchase price to be paid
by the Purchasers to the Seller for the sale of the Shares (as agreed in Section
1.01) shall be MXN$10,650,000,000.00 (ten billion six hundred fifty million
pesos 00/100, Mexican currency) in cash (hereinafter the “Purchase Price”).  
SECCIÓN 1.03 Pago del Precio de Compra. En la Fecha de Cierre (según aquí se
define), los Compradores pagarán al Vendedor, mediante transferencia electrónica
de fondos inmediatamente disponibles, el Precio de Compra total y completo a la
cuenta bancaria del Fideicomiso y el pago del Precio de Compra deberá ser libre
de cualquier retención o deducción de Impuestos (según aquí se define) y/o
cualesquier honorarios, comisiones, gastos o cualesquiera otras deducciones.  
SECTION 1.03 Purchase Price Payment. On the Closing Date (as defined herein),
the Purchasers shall pay to the Seller, by wire transfer of immediately
available funds, the entire and complete Purchase Price to the Trust’s bank
account, and the payment of the Purchase Price shall be free and clear of any
withholding or deduction of Taxes (as defined herein) and/or any other fees,
commissions, expenses or any other deductions. ARTÍCULO II   ARTICLE II Cierre  
Closing SECCIÓN 2.01 Fecha de Cierre. Sujeto a los términos y condiciones de
este Contrato (incluyendo las condiciones suspensivas establecidas en las
Secciones 4.01, 4.02 y 4.03 de este Contrato), la consumación de la Operación
(en adelante el “Cierre”) tendrá lugar en las oficinas de Santamarina y Steta,
S.C., localizadas en Campos Elíseos 345, Piso 3, Colonia Chapultepec Polanco a
las 10:00 horas, tiempo de la Ciudad de México, el 3er (tercer) Día Hábil
siguiente a la entrega del Certificado del Vendedor (según aquí se define) a los
Compradores, de conformidad con la Sección 4.04 (a) (en adelante la “Fecha de
Satisfacción del CV”), o en algún otro lugar y/o en alguna otra hora y fecha que
puedan convenir mutuamente el Vendedor y los Compradores. A la fecha del Cierre
de la Operación se refiere en este Contrato como la “Fecha de Cierre”.   SECTION
2.01 Closing Date. Subject to the terms and conditions of this Agreement
(including the conditions precedent contained in Sections 4.01, 402 and 4.03 of
this Agreement), the consummation of the Transaction (hereinafter the “Closing”)
shall take place at the offices of Santamarina y Steta, S.C. located at Campos
Elíseos 345, Piso 3, Colonia Chapultepec Polanco at 10:00 a.m. Mexico City time
on the 3rd (third) Business Day after the Seller’s Certificate (as defined
herein) is delivered to the Purchasers, in accordance with Section 4.04 (a)
(hereinafter the “SC Satisfaction Date”), or at such other place and/or at such
other time and date as may be mutually agreed upon in writing by the Seller and
the Purchasers. The Closing date is referred to in this Agreement as the
“Closing Date”. SECCIÓN 2.02 Obligaciones de Deutsche. Inmediatamente antes del
Cierre, el   SECTION 2.02 Deutsche’s Obligations. Immediately prior to Closing,
the Seller  

 

6



--------------------------------------------------------------------------------

Vendedor deberá solicitar a Deutsche que endose en propiedad, ceda, transfiera y
entregue al Vendedor todos los derechos, titularidad e intereses sobre las
Acciones que han sido transmitidas al Fideicomiso y entregar el(los) título(s)
de acciones correspondiente(s). Deutsche deberá inmediatamente cumplir con dicha
solicitud.   shall request that Deutsche fully endorse (endosar en propiedad),
assign, transfer and deliver to the Seller all of the rights to, title to and
interest in the Shares that have been transferred to the Trust, and deliver the
corresponding stock certificate(s). Deutsche shall promptly comply with that
request. SECCIÓN 2.03 Entregables del Vendedor. Al Cierre, el Vendedor deberá
entregar lo siguiente a los Compradores con copia para Deutsche:   SECTION 2.03
Seller’s Deliverables. At Closing, the Seller shall deliver the following to the
Purchasers with a copy to Deutsche: (a) Las Resoluciones Corporativas del
Vendedor (según aquí se definen);   (a) The Seller’s Corporate Resolutions (as
defined herein); (b) Evidencia por escrito de la Aprobación de CFC (según aquí
se define);   (b) Written evidence of the FCC Approval (as defined herein); (c)
Copia certificada del poder de los representantes legales o apoderados del
Vendedor, evidenciando la autoridad para firmar este Contrato y cualquier otro
documento entregado en relación con este Contrato;   (c) A certified copy of the
power of attorney of the Seller’s legal representatives or attorneys-in-fact,
evidencing the authority to execute this Agreement and any other document
delivered in connection with this Agreement; (d) Las Acciones endosadas en
propiedad a los Compradores; y   (d) The Shares fully endorsed (endosadas en
propiedad) to the Purchasers; and (e) Cualquier otro documento o información
requerida de conformidad con este Contrato y/o acordado mutuamente por Partes
del mismo.   (e) Any other document or information required pursuant to this
Agreement and/or mutually agreed upon by the Parties hereto. SECCIÓN 2.04.
Entregables de los Compradores. Al Cierre, los Compradores deberán entregar lo
siguiente al Vendedor con copia para Deutsche:   SECTION 2.04 Purchasers’
Deliverables. At Closing, the Purchasers shall deliver the following to the
Seller with a copy to Deutsche: (a) Las Resoluciones Corporativas de los
Compradores (según aquí se definen);   (a) The Purchasers’ Corporate Resolutions
(as defined herein); (b) Evidencia por escrito de la Aprobación de CFC;   (b)
Written evidence of the FCC Approval; (c) Según sea aplicable, copia certificada
del poder de los representantes   (c) If applicable, a certified copy of a the
power of attorney of the Purchasers’

 

7



--------------------------------------------------------------------------------

legales o apoderados de los Compradores, evidenciando la autoridad para firmar
este Contrato y cualquier otro documento entregado en relación con este Contrato
o una certificación emitida por un funcionario debidamente nombrado sobre la
capacidad y autoridad de dichos representantes; y   legal representatives or
attorneys-in-fact, evidencing the authority to execute this Agreement and any
other document delivered in connection with this Agreement or a certification
issued by a duly appointed officer as to the capacity and authority of such
representatives; and (d) Cualquier otro documento o información requerida de
conformidad con este Contrato y/o acordado mutuamente por las Partes del mismo.
  (d) Any other document or information required pursuant to this Agreement
and/or mutually agreed upon by the Parties hereto. ARTÍCULO III   ARTICLE III
Declaraciones, Garantías y Obligaciones   Representations, Warranties and
Covenants SECCIÓN 3.01 El Vendedor en el presente declara y garantiza a los
Compradores que:   SECTION 3.01 The Seller hereby represents and warrants to the
Purchasers that: (a) Constitución. El Vendedor es una sociedad debidamente
constituida y existente bajo las leyes de México con el poder requerido para
celebrar este Contrato y cumplir con sus obligaciones bajo el mismo.   (a)
Organization. The Seller is a corporation duly organized and existing under the
laws of Mexico with the requisite power to enter into this Agreement and to
fulfill its obligations hereunder.   (b) Autoridad. El Vendedor tiene el
derecho, poder y autoridad para firmar, otorgar y cumplir este Contrato y ha
tomado todas las acciones corporativas requeridas para aprobar este Contrato.
Este Contrato constituye una obligación válida y exigible del Vendedor
ejecutable en su contra de conformidad con sus términos, excepto en la medida en
que la ejecutabilidad pueda estar sujeta a quiebra, concurso mercantil y otras
leyes de aplicación general relativas a o que afecten los derechos de los
acreedores.   (b) Authority. The Seller has the right, power and authority to
execute, deliver and perform this Agreement and has taken all required corporate
actions to approve this Agreement. This Agreement constitutes a valid and
binding obligation of the Seller enforceable against Seller in accordance with
its terms, except to the extent that enforcement may be subject to bankruptcy,
insolvency and other laws of general applicability relating to or affecting
creditors’ rights. (c) Ausencia de Conflictos. La celebración de este Contrato
por parte del Vendedor y el cumplimiento de todas sus obligaciones bajo el mismo
no (i) violan o están en conflicto con los documentos corporativos del Vendedor
o cualquier contrato o instrumento que le sea obligatorio; (ii) violan o entran
en conflicto con cualquier ley, reglamento, regla,   (c) Absence of Conflicts.
Seller’s entering into this Agreement and performing all of its obligations
hereunder does not (i) violate or conflict with the governing documents of the
Seller or any agreement or instrument binding on it; (ii) violate or conflict
with any law, regulations, rule, judgment, order or the like applicable to the
Seller; or (iii) require the consent or

 

8



--------------------------------------------------------------------------------

sentencia, orden o similares aplicables al Vendedor; o (iii) requieren el
consentimiento o aprobación de cualquier otra Persona (según aquí se define) o
entidad, salvo por la Aprobación de CFC y la aprobación de los accionistas del
Vendedor   approval of any other Person (as defined herein) or entity, except
for the FCC Approval and the approval of the Seller’s shareholders. (d) No
Necesidad de Consentimiento de Acreedores. La firma, otorgamiento y cumplimiento
de este Contrato por parte del Vendedor y la consumación de la Operación
contemplada en el presente no (i) violarán, estarán en conflicto con o
constituirán una violación o incumplimiento bajo cualesquiera de los Contratos
de la Reestructura o el Contrato de Términos Comunes o (ii) requerirán el
consentimiento, aprobación o autorización de, cualquier otra Persona o entidad,
incluyendo cualquier Acreedor bajo los Contratos de la Reestructura y el
Contrato de Términos, salvo por la Aprobación de CFC y la aprobación de los
accionistas del Vendedor.   (d) No Need of Creditors’ Consent. The execution,
delivery and performance of this Agreement by the Seller and the consummation of
the Transaction contemplated hereby will not (i) violate, conflict with or
constitute a breach or default under of any of the Restructuring Agreements or
the Common Terms Agreement or (ii) require the consent, approval or
authorization of, any other Person or entity, including any Creditor under the
Restructuring Agreements and the Common Terms Agreement or otherwise, except for
the FCC Approval and the approval of the Seller’s shareholders. (e)
Procedimientos Pendientes. No hay ninguna disputa, investigación, litigio u otro
procedimiento pendiente o amenazas evidentes de ellos en contra del Vendedor
que, si concluyen desfavorablemente, puedan afectar adversamente la capacidad
del Vendedor de celebrar este Contrato o cumplir con sus obligaciones bajo el
mismo.   (e) Pending Proceedings. There is no dispute, investigation, litigation
or other proceeding pending or overtly threatened against the Seller that, if
unfavorably concluded, would adversely affect the ability of the Seller to enter
into this Agreement or to fulfill its obligations hereunder. (f) Título sobre
las Acciones. Sujeto a los términos y condiciones del presente, al Cierre, el
Vendedor deberá haber transmitido al Comprador título bueno y válido sobre las
Acciones libres de cualesquiera reclamaciones, gravámenes u otras obligaciones.
  (f) Title to the Shares. Subject to the terms and conditions hereof, at
Closing, the Seller shall deliver to the Purchaser good and valid title to the
Shares free and clear of any claims, liens or other obligations. SECCIÓN 3.02
Los Compradores en el presente declaran y garantizan al Vendedor que:   SECTION
3.02 The Purchasers hereby represent and warrant to the Seller that: (a)
Constitución. CVM es una sociedad debidamente constituida y existente bajo las
leyes del Estado de California con el poder requerido para celebrar este
Contrato y cumplir con sus obligaciones bajo el mismo,   (a) Organization. CVM
is a corporation duly organized and existing under the laws of the State of
California with the requisite power to enter into this Agreement and to fulfill
its obligations hereunder, and

 

9



--------------------------------------------------------------------------------

y CVMPS es una sociedad debidamente constituida y existente bajo las leyes de
México con el poder requerido para celebrar este Contrato y cumplir con sus
obligaciones bajo el mismo.   CVMPS is a corporation duly organized and existing
under the laws of Mexico with the requisite power to enter into this Agreement
and to fulfill its obligations hereunder. (b) Autoridad. Cada una de CVM y CVMPS
tiene el derecho, poder y autoridad para firmar, otorgar y cumplir este Contrato
y ha tomado todas las acciones corporativas requeridas para aprobar este
Contrato. Este Contrato constituye una obligación válida y exigible de CVM y
CVMPS ejecutable en su contra de conformidad con sus términos, excepto en la
medida en que la ejecutabilidad pueda estar sujeta a quiebra, concurso mercantil
y otras leyes de aplicación general relativas a o que afecten los derechos de
los acreedores.   (b) Authority. Each of CVM and CVMPS has the right, power and
authority to execute, deliver and perform this Agreement and has taken all
required corporate actions to approve this Agreement. This Agreement constitutes
a valid and binding obligation upon CVM and CVMPS enforceable against each of
them in accordance with its terms, except to the extent that enforcement may be
subject to bankruptcy, insolvency and other laws of general applicability
relating to or affecting creditors’ rights. (c) Ausencia de Conflictos. La
celebración de este Contrato por parte de los Compradores y el cumplimiento de
todas sus obligaciones bajo el mismo no (i) violan o están en conflicto con los
documentos corporativos aplicables de CVM o CVMPS o cualquier contrato o
instrumento que les sea obligatorio; (ii) violan o entran en conflicto con
cualquier ley, reglamento, regla, sentencia, orden o similares aplicables a CVM
o CVMPS; o (iii) requieren el consentimiento o aprobación de cualquier otra
Persona o entidad, salvo por la Aprobación de CFC y la aprobación de los
accionistas de los Compradores.   (c) Absence of Conflicts. Purchasers’ entering
into this Agreement and performing all of their obligations hereunder does not
(i) violate or conflict with the applicable governing documents of CVM or CVMPS
or any agreement or instrument binding on either of them; (ii) violate or
conflict with any law, regulations, rule, judgment, order or the like applicable
to CVM or CVMPS; or (iii) require the consent or approval of any other Person or
entity, except for FCC Approval and the approval of the Purchasers’
shareholders. (d) Procedimientos Pendientes. No hay ninguna disputa,
investigación, litigio u otro procedimiento pendiente o amenazas evidentes de
ellos en contra de CVM o CVMPS que, si concluyen desfavorablemente, puedan
afectar adversamente la capacidad de cualquiera de ellos de celebrar este
Contrato o cumplir con sus obligaciones bajo el mismo.   (d) Pending
Proceedings. There is no dispute, investigation, litigation or other proceeding
pending or overtly threatened against CVM or CVMPS that, if unfavorably
concluded, would adversely affect the ability of either of them to enter into
this Agreement or to fulfill its obligations hereunder.

 

10



--------------------------------------------------------------------------------

SECCIÓN 3.03 Otorgamiento de la Aprobación de CFC.   SECTION 3.03 Granting of
the FCC Approval. El Vendedor y los Compradores, tan pronto como sea posible,
deberán cooperar entre sí a efecto de realizar las presentaciones necesarias y
tomar todas las acciones razonables para la obtención de la Aprobación de CFC,
así como para presentar cualquier información complementaria y razonable
solicitada por la CFC (según aquí se define), en relación con la misma conforme
a las Leyes Aplicables (según aquí se definen). Cualquiera de dichas acciones,
presentaciones y la información complementaria serán tomadas y presentadas en
cumplimiento con los requisitos de las Leyes Aplicables y de conformidad con los
términos y condiciones convenidos por el Vendedor y los Compradores antes de la
firma, realización y presentación de los mismos. El Vendedor y los Compradores
se proporcionarán recíprocamente dicha información, cooperación y asistencia que
sea razonablemente necesaria y que esté a su disposición que se solicite
razonablemente en relación con la preparación de cualquier presentación de la
solicitud de Aprobación de CFC. El Vendedor y los Compradores deberán cada uno
(i) mantenerse informados del estatus de cualesquiera comunicaciones con y
cualesquiera indagaciones o solicitudes de información adicional de la CFC; (ii)
abstenerse a asistir a cualquier junta formal con la CFC sin darse aviso previo
de dicha junta entre sí, y en la medida permitida por la CFC, sin dar la
oportunidad de asistir a dicha junta; (iii) cumplir, con la autorización previa
del Vendedor o de los Compradores, según sea el caso, con cualquier indagación o
solicitud adicional; y (iv) proporcionar, con la autorización previa del
Vendedor o de los Compradores, según sea el caso, cualquier información
complementaria y razonable solicitada en relación con las presentaciones hechas
conforme a las Leyes Aplicables. Toda dicha información complementaria deberá
cumplir con los requisitos de las Leyes Aplicables. Para los propósitos de esta
Sección 3.03 “acciones razonables” no deberán requerir (i) que los Compradores,
cualquier Afiliada de los Compradores (según aquí se define) o la Compañía (A)  
The Seller and the Purchasers shall, as promptly as practicable, cooperate with
each other to carry out the necessary filings and submissions and take all
reasonable actions for the obtainment of the FCC Approval, as well as submit any
supplemental and reasonable information requested by the FCC (as defined
herein), in connection therewith pursuant to Applicable Law (as defined herein).
Any such actions, filings and submissions and supplemental information must be
taken, carried out and submitted in compliance with the requirements of
Applicable Law and pursuant to the terms and conditions agreed upon by the
Seller and the Purchasers prior to the execution, realization and submission
thereof. The Seller and the Purchasers shall furnish each other with the
information, cooperation and assistance that is reasonably necessary and that is
available to them as may be reasonably requested in connection with the
preparation of any filing or submission of the FCC Approval application. The
Seller and the Purchasers shall each (i) keep each other apprised of the status
of any communications with and any inquiries or requests for additional
information from the FCC; (ii) not attend any formal meeting with the FCC
without giving prior notice of such meeting to each other and, to the extent
permitted by the FCC, without providing the opportunity to attend such meeting;
(iii) comply, with the prior authorization of the Seller or the Purchasers, as
the case may be, with any such additional inquiry or request; and (iv) provide,
with the prior authorization from the Seller or the Purchasers, as the case may
be, any supplemental and reasonable information requested in connection with the
filings made pursuant to Applicable Law. All such supplemental information shall
meet the requirements of Applicable Law. For purposes of this Section 3.03
“reasonable actions” shall not require (i) the Purchasers, any Purchasers’
Affiliate (as defined herein) or the Company to (A) hold separate, sell, divest
or dispose of any portion of its

 

11



--------------------------------------------------------------------------------

mantenga separada, venda, desinvierta o disponga de cualquier parte de su
negocio, cualquier línea de producto o cualquier parte de sus activos o de otra
manera cambie o restrinja las actividades de los Compradores, cualquier Afiliada
de los Compradores, o (B) gaste recursos sustanciales o incurra en cualquier
otra barrera sustancial o (ii) que los Compradores o cualquier Afiliada de los
Compradores, la Compañía o el Vendedor o cualquier Afiliada del Vendedor tome
parte en un litigio para obtener la Aprobación de CFC.   business, any product
line or any portion of its assets or otherwise change or restrict the activities
of the Purchasers, any Purchasers’ Affiliate or the Company, or (B) expend any
material funds or incur any other material burden or (ii) the Purchasers or any
Purchasers’ Affiliate, the Company or the Seller or any Seller’s Affiliate to
take part in litigation in order to obtain FCC Approval. SECCIÓN 3.04
Cooperación Mutua. Las Partes deberán firmar y entregar los instrumentos y tomar
otras acciones que puedan razonablemente ser requeridas para (i) cumplir con la
intención y propósito de este Contrato y (ii) consumar la Operación.   SECTION
3.04 Mutual Cooperation. The Parties shall execute and deliver such instruments
and take such other actions as may reasonably be required in order to (i) comply
with the intent and purpose of this Agreement and (ii) consummate the
Transaction. Para los propósitos de esta Sección 3.04, “tomar otras acciones que
puedan razonablemente ser requeridas” no deberán requerir (i) que los
Compradores, cualquier Afiliada de los Compradores o la Compañía (A) mantenga
separada, venda, desinvierta o disponga de cualquier parte de su negocio,
cualquier línea de producto o cualquier parte de sus activos o de otra manera
cambie o restrinja las actividades de los Compradores, cualquier Afiliada de los
Compradores, o (B) gaste recursos sustanciales o incurra en cualquier otra
barrera sustancial o (ii) que los Compradores o cualquier Afiliada de los
Compradores, la Compañía o el Vendedor o cualquier Afiliada del Vendedor tome
parte en un litigio para obtener la Aprobación de CFC.   For purposes of this
Section 3.04, “such other actions as may be reasonably required” shall not
require (i) the Purchasers, any Purchasers’ Affiliate or the Company to (A) hold
separate, sell, divest or dispose of any portion of its business, any product
line or any portion of its assets or otherwise change or restrict the activities
of the Purchasers, any Purchasers’ Affiliate or the Company, or (B) expend any
material funds or incur any other material burden or (ii) the Purchasers or any
Purchasers’ Affiliate, the Company or Seller or any Seller’s Affiliate (as
defined herein) to take part in litigation in order to obtain FCC Approval.
SECCIÓN 3.05 Ciertas Notificaciones. En todo momento antes de la Fecha de
Cierre, (a) cada Parte deberá notificar oportunamente a todas las otras Partes
por escrito: (i) cualquier aviso u otras comunicaciones de cualquier Persona que
afirme que el consentimiento de dicha Persona es o puede ser requerido en
relación con la Operación; (ii) cualquier aviso u otra comunicación de cualquier
Autoridad   SECTION 3.05 Certain Notifications. At all times prior to the
Closing Date, (a) each Party shall promptly notify all other Parties in writing
of: (i) any notice or other communications from any Person alleging that the
consent of such Person is or may be required in connection with the Transaction;
(ii) any notice or other communication from any Governmental Authority (as
defined herein) in connection

 

12



--------------------------------------------------------------------------------

Gubernamental (según aquí se define) en relación con la Operación; y (iii)
cualquier Procedimiento Legal (según aquí se define) iniciado o, según el
conocimiento de dicha Parte, amenazado, que se relacione con la consumación de
la Operación, y (b) cada Parte notificará oportunamente a las otras Partes por
escrito cualquier hecho que se espere o se esperaría razonablemente resulte en
la falta de cumplimiento o satisfacción de las obligaciones o condiciones
suspensivas contenidas en las Secciones 4.01, 4.02 y 4.03 de este Contrato.  
with the Transaction; and (iii) any Legal Proceeding (as defined herein)
commenced or, to the knowledge of such Party, threatened that relates to the
consummation of the Transaction, and (b) each Party shall promptly notify each
other Parties in writing of the occurrence of any event that will or would
reasonably be expected to result in the failure to comply with or satisfy the
covenants or conditions precedent contained in Sections 4.01, 4.02 and 4.03 of
this Agreement. SECCIÓN 3.06 Divulgación. El Vendedor y los Compradores acuerdan
que, en la fecha de este Contrato, el Vendedor y los Compradores estarán
facultados a emitir un comunicado anunciando la Operación, en la forma adjunta
al presente como Apéndice 3.06 y, si se considera conveniente, su respectiva
traducción a otros idiomas. Ninguna divulgación pública o anuncio respecto a la
Operación podrá ser emitido por cualquier Parte sin el consentimiento previo de
las otras Partes, excepto cuando dicha divulgación o anuncio sea requerida por
la Ley Aplicable o las reglas de la Comisión Nacional Bancaria y de Valores, la
Bolsa Mexicana de Valores, S.A.B. de C.V. y/o el NASDAQ National Market System o
la United States Securities and Exchange Commission.   SECTION 3.06. Disclosure.
The Seller and the Purchasers agree that, on the date of this Agreement, the
Seller and the Purchasers shall be entitled to issue a press release announcing
the Transaction in the form attached hereto as Schedule 3.06 and, if considered
advisable, its respective translation into other languages. No public release or
announcement concerning the Transaction shall be issued by any Party without the
prior consent of the other Parties, except as such release or announcement is
required by Applicable Law or the rules of the Mexican National Banking and
Securities Commission (Comisión Nacional Bancaria y de Valores), the Mexican
Stock Exchange (Bolsa Mexicana de Valores, S.A.B. de C.V.) and/or the NASDAQ
National Market System or the United States Securities and Exchange Commission.
SECCIÓN 3.07 Terminación del JV. No obstante lo dispuesto en la Sección 9.3
(Supervivencia de Disposiciones) del JV, excepto por la Sección 10
(Confidencialidad) del JV que continuará surtiendo efectos por un plazo de 4
(cuatro) años, CCM y CVM reconocen bajo el presente y acuerdan dar por terminado
el JV simultáneamente a la consumación del Cierre. Dicha obligación recíproca
entre CCM y CVM únicamente será aplicable en el caso que se cierre la Operación
de conformidad con los términos previstos y acordados en este Contrato.  
SECTION 3.07 Termination of the JV. Notwithstanding Section 9.3 (Survival of
Provisions) of the JV, except for Section 10 (Confidentiality) of the JV, which
will continue in effect for a term of 4 (four) years, CCM and CVM hereby
acknowledge and agree to terminate the JV at the same time when Closing is
consummated. Such mutual obligation between CCM and CVM shall be only applicable
in the event that the Transaction is closed in the terms provided for and agreed
upon herein.

 

13



--------------------------------------------------------------------------------

Adicionalmente, CCM y CVM renuncian a cualquier disposición del JV aplicable a
la transmisión de las Acciones bajo este Contrato.   Additionally, CCM and CVM
hereby waive any provision of the JV applicable to the transfer of the Shares
under this Agreement. ARTÍCULO IV   ARTICLE IV Condiciones Suspensivas  
Conditions Precedent (Condiciones Suspensivas) SECCIÓN 4.01 Condiciones
Suspensivas. Las obligaciones de las Partes de consumar la Operación en la Fecha
de Cierre se sujetarán a la satisfacción y cumplimiento de las condiciones
suspensivas siguientes en términos del Artículo 1939 del Código Civil Federal:  
SECTION 4.01 Conditions Precedent. The obligations of the Parties to consummate
the Transaction on the Closing Date shall be subject to the satisfaction of and
compliance with the following conditions precedent (condiciones suspensivas) in
the terms of Article 1939 of the Mexican Federal Civil Code: (a) Todas las
autorizaciones, consentimientos, órdenes o aprobaciones de; declaraciones o
presentaciones a; o las expiraciones de los tiempos de espera impuestos por
cualquier Autoridad Gubernamental necesarios para la consumación de la Operación
contemplada en este Contrato, incluyendo la Aprobación de CFC deberán haber sido
presentados, ocurrido, terminado u obtenidos;   (a) All authorizations,
consents, orders, or approvals; declarations or filings with; or expirations of
waiting periods imposed by any Governmental Authority necessary for the
consummation of the Transaction contemplated by this Agreement, including FCC
Approval, shall have been filed, occurred, been terminated, or been obtained;
(b) Las resoluciones corporativas apropiadas deberán ser obtenidas de los
Compradores, del Vendedor y de la Compañía.   (b) The appropriate corporate
resolutions must be obtained from the Purchasers, the Seller and the Company.
SECCIÓN 4.02 Condiciones Suspensivas para las Obligaciones de los Compradores de
Cerrar. Las obligaciones de los Compradores de consumar la Operación en la Fecha
de Cierre se sujetarán a la satisfacción y cumplimiento de las condiciones
suspensivas siguientes en términos del Artículo 1939 del Código Civil Federal:  
SECTION 4.02 Conditions Precedent to the Purchasers’ Obligations to Close. The
obligations of the Purchasers to consummate the Transaction on the Closing Date
shall be subject to the satisfaction of and compliance with the following
conditions precedent (condiciones suspensivas) in the terms of Article 1939 of
the Mexican Federal Civil Code: (a) Declaraciones y Garantías. Las declaraciones
y garantías del Vendedor contenidas en este Contrato deberán ser verdaderas y
correctas en todos los aspectos materiales en y a la Fecha de Cierre como si se
hubieran hecho en y a la Fecha de Cierre.   (a) Representations and Warranties.
The representations and warranties of the Seller contained in this Agreement
shall be true and correct in all material respects on and as of the Closing Date
as if made at and as of the Closing Date.

 

14



--------------------------------------------------------------------------------

(b) Cumplimento de las Obligaciones del Vendedor. El Vendedor deberá haber
cumplido en todos los aspectos materiales todas sus obligaciones requeridas bajo
este Contrato en o antes de la Fecha de Cierre.   (b) Performance of the
Seller’s Obligations. The Seller shall have performed in all material respects
all of its required obligations under this Agreement at or prior to the Closing
Date. (c) Certificado de Cierre. Los Compradores deberán haber recibido del
Vendedor un certificado, fechado en la Fecha de Cierre, debidamente firmado por
un funcionario autorizado del Vendedor, en forma satisfactoria para los
Compradores y para los efectos de las Secciones 4.02 (a) y 4.02 (b) anteriores.
  (c) Closing Certificate. The Purchasers shall have received from the Seller a
certificate, dated on the Closing Date, duly executed by a duly authorized
officer of the Seller, satisfactory in form to the Purchasers and to the effect
of Sections 4.02 (a) and 4.02 (b) above. SECCIÓN 4.03 Condiciones Suspensivas
para las Obligaciones del Vendedor de Cerrar. Las obligaciones del Vendedor de
consumar la Operación en la Fecha de Cierre se sujetarán a la satisfacción y
cumplimiento de las condiciones suspensivas siguientes en términos del Artículo
1939 del Código Civil Federal:   SECTION 4.03 Conditions Precedent to the
Seller’s Obligations to Close. The obligations of the Seller to consummate the
Transaction on the Closing Date shall be subject to the satisfaction of and
compliance with the following conditions precedent (condiciones suspensivas) in
the terms of Article 1939 of the Mexican Federal Civil Code: (a) Declaraciones y
Garantías. Las declaraciones y garantías de los Compradores contenidas en este
Contrato deberán ser verdaderas y correctas en todos los aspectos materiales en
y a la Fecha de Cierre como si se hubieran hecho en y a la Fecha de Cierre.  
(a) Representations and Warranties. The representations and warranties of the
Purchasers contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date as if made at and as of the Closing Date.
(b) Cumplimento de las Obligaciones de los Compradores. Los Compradores deberán
haber cumplido en todos los aspectos materiales todas sus obligaciones
requeridas bajo este Contrato en o antes de la Fecha de Cierre.   (b)
Performance of Obligations of the Purchasers. The Purchasers shall have
performed in all material respects all obligations required to be performed by
them under this Agreement at or prior to the Closing Date. (c) Certificado de
Cierre. El Vendedor deberá haber recibido de los Compradores un certificado,
fechado en la Fecha de Cierre, debidamente firmado por un funcionario autorizado
de los Compradores, en forma satisfactoria para el Vendedor y para los efectos
de las Secciones 4.03 (a) y 4.03 (b) anteriores.   (c) Closing Certificate. The
Seller shall have received from the Purchasers a certificate, dated on the
Closing Date, duly executed by a duly authorized officer of the Purchasers,
satisfactory in form to the Seller and to the effect of Sections 4.03 (a) and
4.03 (b) above.

 

15



--------------------------------------------------------------------------------

SECCIÓN 4.04. Certificado Pre-Cierre.   SECTION 4.04 Pre-Closing Certificate.
(a) A más tardar a los 3 (tres) Días Hábiles posteriores a la fecha en que las
condiciones establecidas en la Sección 4.01 de este Contrato hayan sido
cumplidas, el Vendedor deberá entregar a los Compradores, con copia para
Deutsche, un certificado debidamente emitido por un funcionario autorizado del
Vendedor conforme al cual el Vendedor declare y manifieste que dichas
condiciones han sido cumplidas y, en lo aplicable, deberán adjuntar la
documentación de respaldo correspondiente en relación con las mismas (el
“Certificado del Vendedor”); y   (a) No later than 3 (three) Business Days after
the date on which the conditions set forth in Section 4.01 of this Agreement
have been satisfied, the Seller shall deliver to the Purchasers, with a copy to
Deutsche, a certificate duly issued by an authorized officer of the Seller under
which the Seller represents and warrants that said conditions have been
fulfilled and, as applicable, shall attach the corresponding supporting
documentation in connection therewith (the “Seller’s Certificate”); and (b) A
más tardar en la Fecha de Cierre, los Compradores deberán entregar al Vendedor
un certificado debidamente emitido por un funcionario autorizado de los
Compradores, con copia para Deutsche, conforme al cual los Compradores declaren
y manifiesten que dichas condiciones han sido cumplidas y, en lo aplicable,
deberán adjuntar la documentación de respaldo correspondiente en relación con
las mismas (el “Certificado de los Compradores”).   (b) No later than the
Closing Date, the Purchasers shall deliver to the Seller a certificate duly
issued by an authorized officer of the Purchasers, with a copy to Deutsche,
under which each of the Purchasers represents and warrants that said conditions
have been fulfilled and, as applicable, shall attach the corresponding
supporting documentation in connection therewith (“Purchasers’ Certificate”).
ARTÍCULO V   ARTICLE V Terminación del Contrato   Termination of the Agreement
SECCIÓN 5.01. Terminación. No obstante cualquier cosa en contrario establecida
en el presente, este Contrato podrá darse por terminado y la Operación se
considerará abandonada en cualquier momento antes del Cierre sin la necesidad de
orden judicial:   SECTION 5.01 Termination of the Agreement. Notwithstanding
anything to the contrary contained herein, this Agreement may be terminated and
the Transaction considered abandoned at any time prior to Closing without the
need for court order: (a) mediante consentimiento mutuo del Vendedor y los
Compradores;   (a) upon the mutual written consent of the Seller and the
Purchasers; (b) por el Vendedor o los Compradores si el Cierre no ocurre en o
antes de 90 (noventa) días naturales después de la firma   (b) by the Seller or
the Purchasers if Closing does not occur on or prior to 90 (ninety) calendar
days after the execution

 

16



--------------------------------------------------------------------------------

de este Contrato por cualquier razón distinta a la no obtención de la Aprobación
de CFC dentro de los 90 (noventa) días naturales siguientes a la firma de este
Contrato, y si la Aprobación de CFC no se obtiene para esa fecha, el Vendedor
podrá extender la fecha por 90 (noventa) Días Hábiles adicionales, en el
entendido, sin embargo, que el derecho para terminar este Contrato bajo esta
Sección 5.01 (b) no será aplicable para ninguna de las Partes si la Parte que lo
pretende hacer valer incumple con cualquier obligación bajo este Contrato que
haya causado, contribuido a o resultado en que el Cierre no haya ocurrido en o
antes de dicha fecha;   of the Agreement for any reason other than the failure
to obtain FCC Approval by 90 (ninety) calendar days after the execution of this
Agreement, and if the FCC Approval is not obtained by that date, the Seller may
extend the date for an additional 90 (ninety) Business Days, provided, however,
that the right to terminate this Agreement under this Section 5.01 (b) shall not
be available to any Party if the Party who intends to fails to fulfill any
obligation under this Agreement that has caused, contributed to, or resulted in
the failure of the Closing to occur on or before such date. (c) por el Vendedor
o los Compradores si existiere alguna ley o reglamento que hagan ilegal la
consumación de la Operación contemplada en este Contrato, o si cualquier juicio,
medida cautelar, orden o decreto que impida al Vendedor o a los Compradores
consumar la Operación contemplada en el presente entra en vigor y dicho juicio,
medida cautelar, orden o decreto se convierte en final y no apelable, en el
entendido, sin embargo que el derecho de terminar este Contrato bajo esta
Sección 5.01 (c) no estará disponible para el Vendedor si el Vendedor ha
incumplido sus obligaciones bajo la Sección 3.03 (a) en cualquier manera
sustancial, y en el entendido, además, que el derecho de terminar este Contrato
bajo esta Sección 5.01 (c) no estará disponible para los Compradores si los
Compradores han incumplido sus obligaciones bajo la Sección 3.03 (a) en
cualquier manera sustancial;   (c) by the Seller or the Purchasers if there
shall be any law or regulation that makes consummation of the Transaction
contemplated herein illegal or if any judgment, injunction, order or decree
enjoining the Seller or the Purchasers from consummating the Transaction
contemplated herein is entered into and such judgment, injunction, order or
decree shall become final and nonappealable, provided, however, that the right
to terminate this Agreement under this Section 5.01 (c) shall not be available
to the Seller if the Seller has breached its obligations under Section 3.03 (a)
in any material respect, and provided, further, that the right to terminate this
Agreement under this Section 5.01 (c) shall not be available to the Purchasers
if the Purchasers have breached their obligations under Section 3.03 (a) in any
material respect; (d) por el Vendedor en el evento de un incumplimiento material
de los Compradores de cualquier declaración, garantía o acuerdo contenido en el
presente que no sea subsanado o no sea subsanable por el Comprador
correspondiente dentro de 10 (diez) Días Hábiles después de que el Vendedor
entregue notificación por escrito a los Compradores en relación con el
incumplimiento material;   (d) by the Seller in the event of a material breach
by a Purchaser of any representation, warranty or agreement contained herein
that has not been cured or is not curable by the applicable Purchaser within 10
(ten) Business Days after the Seller gives written notice to the Purchasers
regarding the material breach;

 

17



--------------------------------------------------------------------------------

(e) por los Compradores en el caso de un incumplimiento material del Vendedor o
cualquier declaración, garantía o acuerdo contenido en el presente que no haya
sido subsanado o no sea subsanable por el Vendedor dentro de los 10 (diez) Días
Hábiles después de que los Compradores entreguen notificación por escrito al
Vendedor en relación con el incumplimiento material.    (e) by the Purchasers in
the event of a material breach by the Seller of any representation, warranty or
agreement contained herein that has not been cured or is not curable by the
Seller within 10 (ten) Business Days after the Purchasers give written notice to
the Seller regarding the material breach. SECCIÓN 5.02 Efectos de la
Terminación.    SECTION 5.02 Effect of Termination. Si este Contrato es
terminado como se describe en la Sección 5.01 anterior, este Contrato no tendrá
fuerza y efecto posteriores, excepto por la Sección 3.06 (Divulgación), la
Sección 6.15 (Legislación Aplicable) y la Sección 6.16 (Arbitraje), que seguirán
en pleno vigor y efecto, y las Partes seguirán siendo responsables conforme al
presente y en la medida aquí indicada, en la inteligencia que ninguna
terminación de este Contrato de conformidad con las disposiciones de la Sección
5.01 liberará a cualquiera de las Partes de responsabilidad por una violación
de, u omisión de, cumplir con cualquier disposición de este Contrato que tenga
lugar antes de dicha terminación.    If this Agreement is terminated as
described in Section 5.01 above, this Agreement shall have no further force or
effect, except with respect to Section 3.06 (Disclosure), Section 6.15
(Governing Law), and Section 6.16 (Arbitration); which shall each remain in full
force and effect, and the Parties shall remain liable hereunder to the extent
indicated herein, provided that no termination of this Agreement pursuant to the
provisions of Section 5.01 shall relieve any Party of liability for a breach of
or failure to perform any provision of this Agreement occurring prior to such
termination.

ARTÍCULO VI

Misceláneo

  

ARTICLE VI

Miscellaneous

SECCIÓN 6.01 No Competencia. Ni el Vendedor ni cualesquiera de las Afiliadas del
Vendedor (según aquí se define) deberán directa o indirectamente ser
propietarias, operar, actuar en, controlar, participar en, invertir en,
consultar con, administrar, licenciar o asistir a cualquier negocio que
participe en las operaciones de un club de precios con membresía (distinta a la
Compañía o a cualquiera de sus Afiliadas (según aquí se define)) por un periodo
desde la Fecha de Cierre hasta el 4º (cuarto) aniversario de la Fecha de Cierre.
Si hay un Cambio de Control del Vendedor (según aquí se define), las Afiliadas
del Vendedor, incluyendo al Vendedor, podrán directa o indirectamente ser
propietarias, operar, actuar en, controlar, participar en, invertir en,
consultar con, administrar, licenciar o asistir    SECTION 6.01 Non-Competition.
Neither the Seller nor any of the Seller’s Affiliates (as defined herein) shall
directly or indirectly own, operate, engage in, control, participate in, invest
in, consult with, manage, license or assist any business participating in
membership warehouse club operations (other than the Company or any of its
Affiliates (as defined herein)) for a period from the Closing Date through the
4th (fourth) anniversary of the Closing Date. If there is a Change in Control of
the Seller (as defined herein), the Seller’s Affiliates, including the Seller,
may directly or indirectly own, operate, engage in, control, participate in,
invest in, consult with, manage, license or assist any business of the Seller’s
Affiliates or the Seller participating in the membership

 

18



--------------------------------------------------------------------------------

a cualquier negocio del Vendedor o de las Afiliadas del Vendedor que participe
en las operaciones de un club de precios con membresía, pero solamente en tanto
funcionarios y consejeros actuales o anteriores del Vendedor o de las Afiliadas
del Vendedor a los que se les proporcionó antes de la Fecha de Cierre material e
información confidencial competitivamente sensible y estratégica, de mercadeo u
operaciones de la Compañía que continúe siendo confidencial se excluyan de la
participación en las operaciones de un club de precios con membresía del
Vendedor de las Afiliadas del Vendedor; en el entendido sin embargo, que la
referencia a anteriores funcionarios no deberá incluir a funcionarios que han
dejado el empleo con el Vendedor antes del 13 de junio de 2012. Para efectos de
este Contrato, el término “negocio que participe en las operaciones de un club
de precios con membresía” significa cualquier negociación mercantil que utilice
4,000 (cuatro mil) metros cuadrados o más en una sola ubicación que sea operada
con membresía y que venda comida y artículos no comestibles a través de una caja
central.

 

Sin perjuicio de lo anterior, esta disposición de no competencia no deberá ser
aplicable al Vendedor o a cualesquiera de las Afiliadas del Vendedor (i)
respecto de cualesquiera inversiones pasivas/económicas o participaciones
accionarias que representen no más del 10% (diez por ciento) del capital social
de otros negocios que participen directa o indirectamente en las operaciones de
un club de precios con membresía, siempre y cuando ni el Vendedor ni las
Afiliadas del Vendedor participen en la toma de decisiones de los mismos; y (ii)
con respecto a cualesquiera de las participaciones financieras del Vendedor o de
las Afiliadas del Vendedor en inversiones inmobiliarias que tengan alguna
relación con un club de precios con membresía; en el entendido, sin embargo que
con respecto de las excepciones (i) y (ii) que la Información Confidencial
(según se define en el JV) de la Compañía se utilice o se considere directa o

  

warehouse club operations, but only so long as then current and former officers
and directors of the Seller and the Seller’s Affiliates who were provided prior
to the Closing Date with material and confidential, competitively sensitive
strategic, marketing or operational information of the Company that continues to
be confidential are excluded from involvement in the membership warehouse club
business of the Seller or the Seller’s Affiliates; provided however, that
reference to former officers shall not include officers who have left the employ
of the Seller prior to June 13, 2012. For the purpose of this Agreement, the
term “business participating in membership warehouse club operations” means any
merchandising business utilizing 4,000 (four thousand) square meters or more in
a single location that is operated with membership and that sells food and
non-food items through a central check-out.

 

Notwithstanding the foregoing, this non-compete provision shall not apply to any
of the Seller or Seller’s Affiliates (i) with respect to any passive/economic
investments or equity interests that represent no more than 10% (ten percent) of
the corporate capital of other businesses that participate directly or
indirectly in a membership warehouse club operation, provided that neither the
Seller nor the Seller’s Affiliates participate in any decision making thereof,
and (ii) with respect to any of the Sellers or Seller’s Affiliates’ financial
participation in real estate investments that have any relation with a
membership warehouse club, provided, however, that with respect to exceptions
(i) and (ii) that no Confidential Information (as defined by the JV) of the
Company be used or relied upon directly or indirectly by the Seller or any of
the Seller’s Affiliates in connection with the activities described as such
exceptions.

 

19



--------------------------------------------------------------------------------

indirectamente por el Vendedor o cualesquiera de las Afiliadas del Vendedor en
relación con las actividades descritas en dichas excepciones.   

SECCIÓN 6.02 No Ofrecimiento.

 

(a) Sin la previa autorización escrita de la Compañía, por un periodo de 5
(cinco) años siguientes a la Fecha de Cierre, el Vendedor y cualquier Afiliada
del Vendedor no deberán en lo individual o en combinación con cualquier otra
Persona (i) inducir o tratar de inducir a cualquier funcionario, gerente general
de bodega, gerente general de mercancía o gerente general adjunto de mercancía
de la Compañía para dejar el empleo de o cualquier posición en la Compañía o en
cualquier Subsidiaria relacionada o de cualquier manera interferir con la
relación entre la Compañía o cualquier Subsidiaria relacionada y dicho
funcionario, gerente general de bodega, gerente general de mercancía o gerente
general adjunto de mercancía; (ii) contratar a cualquier funcionario, gerente
general de bodega, gerente general de mercancía o gerente general adjunto de
mercancía de la Compañía o cualquier Subsidiaria relacionada directamente o a
través de otra Persona; o (iii) ofrecer una posición a cualquier funcionario,
gerente general de bodega, gerente general de mercancía y gerente general
adjunto de mercancía de la Compañía o de cualquier Subsidiaria relacionada
directamente o a través de otra Persona.

  

SECTION 6.02 Non-Solicitation.

 

(a) Without the written permission of the Company, for a period of 5 (five)
years following the Closing Date, the Seller and any Seller’s Affiliate shall
not alone or in combination with any other Person (i) induce or attempt to
induce any officer, warehouse general manager, general merchandise manager or
assistant general merchandise manager of the Company to leave the employ of or
any position in the Company or in any related Subsidiary or in any way interfere
with the relationship between the Company or any related Subsidiary and such
employee or officer; (ii) hire any officer, warehouse general manager, general
merchandise manager or assistant general merchandise manager of the Company or
any related Subsidiary directly or through another Person; or (iii) offer a
position to any officer, warehouse general manager, general merchandise manager
or assistant general merchandise manager of the Company or any related
Subsidiary directly or through another Person.

(b) Sin la previa autorización escrita del Vendedor, por un periodo de 5 (cinco)
años siguientes a la Fecha de Cierre, los Compradores y cualquier Afiliada de
los Compradores no deberán en lo individual o en combinación con cualquier otra
Persona (i) inducir o tratar de inducir a cualquier funcionario, gerente general
de bodega, gerente general de mercancía o gerente general adjunto de mercancía
del Vendedor    (b) Without the written permission of the Seller for a period of
5 (five) years following the Closing Date, the Purchasers and any Purchasers’
Affiliate shall not alone or in combination with any other Person (i) induce or
attempt to induce any officer, warehouse general manager, general merchandise
manager or assistant general merchandise manager of the Seller to leave the
employ of or any

 

20



--------------------------------------------------------------------------------

para dejar el empleo de o cualquier posición en el Vendedor o en cualquier
Subsidiaria relacionada o de cualquier manera interferir con la relación entre
el Vendedor o cualquier Subsidiaria relacionada y dicho funcionario; gerente
general de bodega, gerente general de mercancía o gerente general adjunto de
mercancía (ii) contratar a cualquier funcionario; gerente general de bodega,
gerente general de mercancía o gerente general adjunto de mercancía del Vendedor
o cualquier Subsidiaria relacionada directamente o a través de otra Persona; o
(iii) ofrecer una posición a cualquier funcionario; gerente general de bodega,
gerente general de mercancía o gerente general adjunto de mercancía del Vendedor
o de cualquier Subsidiaria relacionada directamente o a través de otra Persona.
   position in the Seller or in any related Subsidiary or in any way interfere
with the relationship between the Seller or any related Subsidiary and such
officer, warehouse general manager, general merchandise manager or assistant
general merchandise manager; (ii) hire any officer, warehouse general manager,
general merchandise manager or assistant general merchandise manager of the
Seller or any related Subsidiary directly or through another Person; or (iii)
offer a position to any officer, warehouse general manager, general merchandise
manager or assistant general merchandise manager of the Seller or any related
Subsidiary directly or through another Person. Sección 6.03 Devolución de
Información Confidencial. El uso y devolución de la Información Confidencial
estarán sujetos a la Sección 10 (Confidencialidad) del JV por el plazo al que se
refiere la Sección 3.07 de este Contrato con los siguientes cambios: (a) en vez
de devolver la Información Confidencial, en la Fecha de Cierre, cualquiera de
las Partes podrá entregar a las otras un certificado debidamente firmado y
emitido por su director de finanzas, certificando que la Información
Confidencial en su posesión ha sido destruida y (b) la devolución o destrucción
de la Información Confidencial no será obligatoria en la medida que la retención
por la Parte que la posea se requiera por ley, siempre y cuando la Parte
destruya o devuelva la Información Confidencial cuando expire el periodo legal
prescrito para la retención.    Section 6.03 Return of Confidential Information.
Use and return of Confidential Information shall be governed by Section 10
(Confidentiality) of the JV for the term referred in Section 3.07 of this
Agreement, with the following revisions: (a) in lieu of returning Confidential
Information, on the Closing Date, either Party may deliver to the others a duly
signed certificate issued by its chief financial officer certifying that
Confidential Information in its possession has been destroyed, and (b) the
return or destruction of Confidential Information shall not be required to the
extent retention by the possessing Party is required by law, provided that the
Party destroys or returns the information when the prescribed legal retention
period has elapsed. Sección 6.04 Gastos y Cuotas. Cada uno del Vendedor y los
Compradores será responsable de pagar todos y cada uno de sus honorarios y
gastos en relación con la celebración de este Contrato y la consumación de la
Operación, incluyendo pero no limitado a todos los honorarios y gastos de
Deutsche, asesores externos y abogados.    Section 6.04 Fees and Expenses. Each
of the Seller and the Purchasers shall be responsible for paying its own fees
and expenses with respect to the execution of this Agreement and the
consummation of the Transaction, including, without limitation, all the fees and
expenses of Deutsche, external consultants and counsel.

 

21



--------------------------------------------------------------------------------

SECCIÓN 6.05 Reformas y Modificaciones. Este Contrato podrá ser reformado,
modificado y suplementado en todos y cualesquiera aspectos, pero únicamente
mediante instrumento por escrito firmado por todas las Partes del presente, que
establezca expresamente que dicho instrumento pretende reformar, modificar o
suplementar este Contrato.    SECTION 6.05 Amendments and Modifications. This
Agreement may be amended, modified and supplemented in any and all respects, but
only by a written instrument signed by all of the Parties hereto expressly
stating that such instrument is intended to amend, modify or supplement this
Agreement. SECCIÓN 6.06 Cesión. Este Contrato y los derechos y obligaciones
conforme al mismo no podrán ser cedidos ni transferidos por cualquier Parte sin
el previo consentimiento por escrito de las otras Partes del presente. Cualquier
cesión que no cumpla con lo anterior será inválida.    SECTION 6.06 Assignment.
This Agreement and the rights and obligations hereunder shall not be assignable
or transferable by any Party without the prior written consent of the other
Parties hereto. Any assignment so attempted shall be void. SECCIÓN 6.07
Renuncia. Cualquiera de las obligaciones contenidas en el presente Contrato
podrá ser renunciada mediante el consentimiento expreso de los Compradores y del
Vendedor, debidamente otorgado y/o firmado por los representantes legales o
apoderados correspondientes debidamente facultados para firmar y otorgar esa
clase de documentos.    SECTION 6.07 Waiver. Any of the obligations contained
herein may be waived given the express written consent of the Seller and the
Purchasers, which must be duly executed and/or signed by a legal
representative(s) or attorney(s)-in-fact duly authorized to sign and grant such
documents. SECCIÓN 6.08 Notificaciones. Todas las notificaciones u otras
comunicaciones requeridas o permitidas ser entregadas por el presente serán
hechas por escrito y entregadas personalmente o por facsímile o enviadas por
correo prepagado, por correo exprés registrado o certificado o por servicio de
mensajería nocturno y se tendrá por dada cuando sea entregada personalmente, o
facsímile, o si fue por correo, 3 (tres) días naturales posteriores a su envío
(1 (un) Día Hábil en caso de correo exprés o servicio de mensajero nocturno),
como sigue:    SECTION 6.08 Notices. All notices or other communications
required or permitted to be given hereunder shall be issued in writing and shall
be delivered by hand, sent by facsimile or sent, postage prepaid, by registered,
certified or express mail or overnight courier service and shall be deemed given
when so delivered by hand or facsimile, or if mailed, 3 (three) calendar days
after mailing (1 (one) Business Day in the case of express mail or overnight
courier service), as follows: (i) Si al Vendedor    (i) If to the Seller:
CONTROLADORA COMERCIAL MEXICANA, S.A.B. DE C.V.    CONTROLADORA COMERCIAL
MEXICANA, S.A.B. DE C.V.

Atención: Director de Finanzas y Director Jurídico

Dirección: Avenida Revolución 780, Módulo 2,

Col. San Juan,

03730, México, D.F., México.

Teléfono: +(52 55) 5270-9315

Fax: +(52 55) 5270-9302

E-mail: josecalvillo@comerci.com.mx y rgarcia@comerci.com.mx

  

Attention: Chief Financial Officer and General Counsel

Address: Avenida Revolución 780, Módulo 2,

Col. San Juan,

03730, México, D.F., Mexico

Telephone: +(52 55) 5270-9315

Fax: +(52 55) 5270-9302

E-mail: josecalvillo@comerci.com.mx and rgarcia@comerci.com.mx

 

22



--------------------------------------------------------------------------------

con copia para:    with copy to: SANTAMARINA Y STETA, S.C.    SANTAMARINA Y
STETA, S.C.

Atención: Lics. Alberto Saavedra Olavarrieta y Alfonso Castro Díaz

Dirección: Campos Elíseos No. 345, Pisos 2, 3 y 11,

Col. Chapultepec Polanco,

11560, México D.F., México

  

Attention: Messrs. Alberto Saavedra Olavarrieta and Alfonso Castro Díaz

Address: Campos Elíseos No. 345, Pisos 2, 3 y 11,

Col. Chapultepec Polanco,

11560, Mexico D.F., Mexico

(ii) Si a los Compradores:    (ii) If to the Purchasers: COSTCO VENTURE MEXICO
   COSTCO VENTURE MEXICO

Atención: Director Jurídico

Dirección: 999 Lake Drive

Issaquah, WA 98027, E.U.A.

Teléfono: +1 (425) 313 6114

Fax: +1 (425) 313 8114

E-mail: rolin@costco.com

  

Attention: General Counsel

Address: 999 Lake Drive

Issaquah, WA 98027, U.S.A.

Telephone: +1 (425) 313 6114

Fax: +1 (425) 313 8114

E-mail: rolin@costco.com

CVM PURCHASING SUBSIDIARY, S.A. DE C.V.    CVM PURCHASING SUBSIDIARY, S.A. DE
C.V.

Atención: Director de Finanzas

Dirección: Blvd. Magnocentro No. 4 ,Colonia San Fernando la Herradura

52765 Huixquilucan, Estado de México

Teléfono: +(52 55) 5246-5660

Fax: +(52 55) 5246-5612

E-mail: mtalayerog@costco.com.mx

  

Attention: Director de Finanzas

Address: Blvd. Magnocentro No. 4, Colonia San Fernando la Herradura

52765 Huixquilucan, Estado de Mexico

Telephone: +(52 55) 5246-5660

Fax: +(52 55) 5246-5612

E-mail: mtalayerog@costco.com.mx

con copia para:    with copy to: CAPÍN, CALDERÓN, RAMÍREZ Y GUTIÉRREZ-AZPE, S.C.
   CAPÍN, CALDERÓN, RAMÍREZ Y GUTIÉRREZ-AZPE, S.C.

Atención: Enrique Ramírez Ramírez

Dirección: Galileo No. 55 1er piso

Col. Polanco

11560, México, D.F., México

Teléfono: +(52 55) 5280-9193

Fax: +(52 55) 5281-0851

E-mail: enrique.ramirez@ccrga.com

  

Attention: Enrique Ramírez Ramírez

Address: Galileo No. 55 1er piso Col. Polanco

11560, México, D.F., México

Telephone: +(52 55) 5280-9193

Fax: +(52 55) 5281-0851

E-mail: enrique.ramirez@ccrga.com

 

23



--------------------------------------------------------------------------------

(iii) Si a la Compañía:    (iii) If to the Company: COSTCO DE MÉXICO, S.A. DE
C.V.    COSTCO DE MÉXICO, S.A. DE C.V.

Atención: Director de Finanzas

Dirección: Blvd. Magnocentro No. 4 ,Colonia San Fernando la Herradura

52765 Huixquilucan, Estado de México

Teléfono: +(52 55) 5246-5660

Fax: +(52 55) 5246-5612

E-mail: mtalayerog@costco.com.mx

  

Attention: Director de Finanzas

Address: Blvd. Magnocentro No. 4,

Colonia San Fernando la Herradura

52765 Huixquilucan, Estado de Mexico

Telephone: +(52 55) 5246-5660

Fax: +(52 55) 5246-5612

E-mail: mtalayerog@costco.com.mx

(iv) Si a Deutsche:    (iv) If to Deutsche: DEUTSCHE BANK MÉXICO, S.A.,
INSTITUCIÓN DE BANCA MÚLTIPLE, DIVISIÓN FIDUCIARIA    DEUTSCHE BANK MÉXICO,
S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, DIVISIÓN FIDUCIARIA

Atención: Alonso Rojas Dingler

Dirección: Blvd. Manuel Avila Camacho 40, Piso 17

Col. Lomas de Chapultepec, C.P. 11000

Distrito Federal, México

Teléfono: +52 (55) 52018000

Fax: +52 (55) 52018144

E-mail: gerardo.sainz@db.com y alonso.rojas@db.com

  

Attention: Alonso Rojas Dingler

Address: Blvd. Manuel Avila Camacho 40, 17th floor

Col. Lomas de Chapultepec, C.P. 11000

Distrito Federal, Mexico

Telephone: +52 (55) 52018000

Fax: +52 (55) 52018144

E-mail: gerardo.sainz@db.com and alonso.rojas@db.com

SECCIÓN 6.09 Términos Definidos.    SECTION 6.09 Defined Terms. “Afiliada”
significa, con respecto a cualquier Persona específica, cualquier otra Persona
que, en la fecha de determinación, directa o indirectamente a través de uno o
más intermediarios, controle, sea controlada por o esté bajo el control común
con dicha Persona específica.    “Affiliate” shall mean, with respect to any
specified Person, any other Person that, at the time of determination, directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with such specified Person. “Contrato” significa, este
Contrato de Compraventa de Acciones, en conjunto con los apéndices, anexos y
cualesquier otras modificaciones al presente de tiempo en tiempo.    “Agreement”
shall mean this Stock Purchase Agreement, together with the schedules, exhibits
and any amendments hereto from time to time. “Ley Aplicable” significa, con
respecto a cualquier Persona en el presente y futuro, todas las (a) leyes,
reglas, convenciones, tratados, códigos, reglas, reglamentos,    “Applicable
Law” shall mean, with respect to any Person, all present and future (a)
statutes, laws, rules, conventions, treaties, codes, rules, regulations,
ordinances,

 

24



--------------------------------------------------------------------------------

ordenanzas, órdenes o Normas Oficiales Mexicanas emitidos por cualquier
Autoridad y (b) órdenes, decisiones, mandatos, juicios, sentencias, laudos
interpretaciones administrativas y decretos presentes y futuros emitidos por o
acuerdos celebrados con cualquier Autoridad Gubernamental, aplicables a dicha
Persona, sus negocios o cualquiera de sus bienes o activos.    orders or Mexican
official standards (Normas Oficiales Mexicanas or NOMs, per its acronym in
Spanish) issued by any Governmental Authority and (b) orders, decisions,
injunctions, judgments, awards, administrative interpretations and decrees
issued by or agreements with any Governmental Authority applicable to such
Person, his/her/its business or any of his/her/its properties or assets. “Día
Hábil” significa un día que no sea sábado, domingo o cualquier otro día en que
la Ley Aplicable autorice o requiera que los bancos comerciales en México
cierren.    “Business Day” shall mean a day other than Saturday, Sunday or any
other day when commercial banks in Mexico are authorized or required by
Applicable Law to close. “CCM” o “Vendedor” significa Controladora Comercial
Mexicana, S.A.B. de C.V.    “CCM” or “Seller” shall mean Controladora Comercial
Mexicana, S.A.B. de C.V. “Cambio de Control del Vendedor” significa el momento
en que una “persona” o “grupo” (dentro del significado de las Secciones 13(d) y
14(d)(2) de la U.S. Securities Exchange Act of 1934, según se haya modificado)
se convierta en el “propietario beneficiario”, directa o indirectamente, de
acciones del Vendedor representando más del 50% (cincuenta por ciento) del total
del poder de voto del total de las acciones del Vendedor en una base totalmente
diluida y (a) dicho propietario beneficiario tenga el derecho bajo la Ley
Aplicable de ejercer el poder de voto de dichas acciones o (b) dicho propietario
beneficiario tenga el derecho de elegir más consejeros que los Tenedores
Permitidos (según aquí se define) y sus Afiliadas en dicha fecha. Para efectos
de esta definición un “propietario beneficiario” deberá tener tanto el poder de
voto (que significa el poder de votar o de dirigir el voto de un título valor),
y el poder de inversión (que significa la titularidad económica, incluyendo el
poder de disponer o dirigir la disposición de un título valor). Las
transmisiones entre los Tenedores Permitidos no deberán constituir un “Cambio en
el Control del Vendedor”).    “Change in Control of the Seller” means such time
as a “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the U.S. Securities Exchange Act of 1934, as amended) becomes the “beneficial
owner”, directly or indirectly, of shares of the Seller representing more than
50% (fifty percent) of the total voting power of the total shares of the Seller
on a fully diluted basis and (a) such beneficial owner has the right under
Applicable Law to exercise the voting power of such shares or (b) such
beneficial owner has the right to elect more directors than the Permitted
Holders (as defined herein) and their Affiliates on such date. For purposes of
this definition a “beneficial owner” shall require having both voting power
(which means the power to vote, or to direct the voting of, a security), and
investment power (which shall mean economic ownership, including the power to
dispose, or to direct the disposition of, a security). Transfers between and
among Permitted Holders shall not constitute a “Change in Control of the
Seller.” “Cierre” tendrá el significado atribuido en la Sección 2.01.   
“Closing” shall have the meaning set forth in Section 2.01.

 

25



--------------------------------------------------------------------------------

“Fecha de Cierre” tendrá el significado atribuido en la Sección 2.01.   
“Closing Date” shall have the meaning set forth in Section 2.01. “Compañía” o
“Costco” significa Costco de México, S.A. de C.V.    “Company” or “Costco” shall
mean Costco de México, S.A. de C.V. “Contrato de Términos Comunes” significa el
contrato celebrado con fecha 10 de diciembre de 2010 por y entre CCM y ciertos
Acreedores para establecer y acordar, entre otros asuntos, ciertos términos y
disposiciones uniformes, en relación con el pasivo adeudado a los Acreedores,
entre otros asuntos.    “Common Terms Agreement” shall mean the agreement dated
December 10, 2010 and executed by and among CCM and certain Creditors in order
to provide and agree upon certain terms and uniform provisions connected with
the debt owed to the Creditors, among other matters. “Costco Wholesale
Corporation” significa Costco Wholesale Corporation, una sociedad constituida
bajo las leyes del Estado de Washington, Estados Unidos de América, como el
causahabiente de los intereses de Price/Costco, Inc.    “Costco Wholesale
Corporation” shall mean Costco Wholesale Corporation, a corporation organized
under the laws of the State of Washington, United States of America, as the
successor in interest to Price/Costco, Inc. “Acreedores” significa cada acreedor
que forma parte de cada uno de los Contratos de la Reestructura y el Contrato de
Términos Comunes.    “Creditors” shall mean each creditor who is party to each
Restructuring Agreement and the Common Terms Agreement. “Consentimiento de los
Acreedores” significa el consentimiento/renuncia por escrito que en su caso
fuere otorgada por los Acreedores de así preverlo el Contrato de Términos
Comunes.    “Creditors’ Consent” shall mean a written consent/waiver that may be
granted, as the case may be, by the Creditors pursuant to the Common Terms
Agreement. “CVM” significa Costco Venture Mexico.    “CVM” shall mean Costco
Venture Mexico. “CVMPS” significa CVM Purchasing Subsidiary, S.A. de C.V.   
“CVMPS” shall mean CVM Purchasing Subsidiary, S.A. de C.V. “CFC” significa la
Comisión Federal de Competencia y cualquier Autoridad Gubernamental que la
suceda.    “FCC” shall mean the Mexican Antitrust Commission (Comisión Federal
de Competencia) and any Governmental Authority that replaces it. “Aprobación de
CFC” significa la resolución incondicional y favorable por escrito, emitida por
la CFC, o que se considere, conforme a la Ley Aplicable, que será emitida o ha
sido emitida por la CFC con respecto a la Operación.    “FCC Approval” shall
mean the unconditional and favorable written resolution issued by the FCC or
deemed under Applicable Law to be issued or have been issued by the FCC with
respect to the Transaction.

 

26



--------------------------------------------------------------------------------

“Autoridad Gubernamental” significa cualquier gobierno soberano mexicano y/o de
los E.U.A. o cualquier subdivisión política del mismo, ya sea federal, estatal,
local, municipal o cualquier órgano legislativo o judicial, y cualquier agencia,
autoridad, dependencia gubernamental, órgano regulador, tribunal, banco central
u otra entidad que ejerza facultades o funciones ejecutivas, legislativas,
judiciales, fiscales, reguladoras o administrativas de o relativas al gobierno.
   “Governmental Authority” shall mean any Mexican and/or U.S. sovereign
government or any political subdivision thereof, whether federal, state, or
local or municipal; any legislative or judicial body; and any agency, authority,
government instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, tax, regulatory or administrative
powers or functions of or pertaining to government. “Reglas de la CCI” tendrá el
significado atribuido en la Sección 6.16(a).    “ICC Rules” shall have the
meaning set forth in Section 6.16(a). “JV” tendrá el significado atribuido en
los Antecedentes de este Contrato.    “JV” shall have the meaning set forth in
the Background of this Agreement. “Procedimiento Legal” significa cualquier
acción, causa de acción, reclamación, demanda, juicio, procedimiento, auditoría,
indagación o investigación de cualquier naturaleza, ya sea civil, penal,
administrativa, regulatoria o de otro tipo, pendiente o amenazada, por o ante
cualquier Autoridad Gubernamental.    “Legal Proceeding” shall mean any action,
cause of action, claim, demand, suit, proceeding, audit, inquiry or
investigation of any nature, whether civil, criminal, administrative, regulatory
or otherwise, that is pending or threatened by or before any Governmental
Authority. “México” significa los Estados Unidos Mexicanos.    “Mexico” shall
mean the United Mexican States. “Partes” tendrá el significado establecido en el
preámbulo de este Contrato.    “Parties” shall have the meaning set forth in the
preamble of this Agreement. “Tenedores Permitidos” significa (a) Carlos González
Zabalegui, Jaime González Nova y Guillermo González Nova, (b) cualquier padre o
madre, hermano o hermana, hijo, nieto, sobrina, sobrino o primo de alguno de los
individuos nombrados en el párrafo (a), (c) el esposo o exesposo de cualquiera
de los individuos nombrados en el párrafo (a) o (b), (d) los descendientes en
línea recta de cualquiera de las personas nombradas en los párrafos (a) a (c) y
el esposo o exesposos de cualquiera de dichos descendientes en línea recta,
(e) la sucesión o cualquier tutor, curador u otro    “Permitted Holders” means
(a) Carlos González Zabalegui, Jaime González Nova and Guillermo González Nova,
(b) any parent, brother or sister, child, grandchild, niece, nephew or cousin of
one of the individuals named in paragraph (a), (c) the spouse or former spouse
of any individual named in paragraph (a) or (b), (d) the lineal descendants of
any person named in paragraphs (a) through (c) and the spouse or former spouse
of any such lineal descendant, (e) the estate or any guardian, custodian or
other legal representative of any individual named in

 

27



--------------------------------------------------------------------------------

representante legal de los individuos nombrados en los párrafos (a) a (d), (f)
cualquier fideicomiso establecido solamente para el beneficio de cualquiera de
uno o más de los individuos (a) a (d), y (g) cualquier Persona cuyo capital
social total sea propiedad directa o indirectamente de uno o más de las Personas
nombradas en los párrafos (a) a (f).    paragraphs (a) through (d), (f) any
trust established solely for the benefit of any one or more of the individuals
named in paragraphs (a) through (d), and (g) any Person in which all of the
equity interests are owned, directly or indirectly, by any one or more of the
Persons named in paragraphs (a) through (f). “Persona” significa una persona
física, sociedad, corporación, sociedad anónima, asociación, sociedad de
responsabilidad limitada, asociación en participación, fideicomiso (cuando
aplique), Autoridad Gubernamental o cualquier otra entidad u organización con
personalidad reconocida y existente conforme a la Ley Aplicable.    “Person”
shall mean a natural person, partnership, corporation, business corporation,
association, limited liability company, joint stock company, trust (when
applicable), Governmental Authority or any other entity or organization with
recognized authority and existing in accordance with Applicable Law. “Pesos” o
“MXN$” significa la moneda de curso legal de México.    “Pesos” or “MXN$” shall
mean the lawful currency of Mexico. “Precio de Compra” tendrá el significado
atribuido en la Sección 1.02.    “Purchase Price” shall have the meaning set
forth in Section 1.02. “Compradores” significa CVM y CVMPS.    “Purchasers”
shall mean CVM and CVMPS. “Afiliadas de los Compradores” Cualquier subsidiaria,
afiliada, matriz u otra entidad que controle, sea controlada por o esté bajo el
control común con los Compradores, incluyendo los accionistas que controlen,
funcionarios y directores o cualquiera de los anteriores.    “Purchasers’
Affiliate” Any subsidiary, affiliate, parent or other entity that controls, is
controlled by or is under common control with the Purchasers, including the
controlling shareholders, officers and directors of any of the above.
“Resoluciones Corporativas de los Compradores” significa las resoluciones de la
asamblea general de accionistas y/o sesión del consejo de administración o
consentimientos del consejo de administración de los Compradores, como fuere
requerido, que necesite aprobar la Operación.    “Purchasers’ Corporate
Resolutions” shall mean the resolutions of the general shareholders’ meeting
and/or the board of directors meeting or consents of the board of directors of
the Purchasers, as required, which must approve the Transaction. “Certificado de
los Compradores” tendrá el significado atribuido en la Sección 4.04 (b).   
“Purchasers’ Certificate” shall have the meaning set forth in Section 4.04 (b).

 

28



--------------------------------------------------------------------------------

“Contratos de la Reestructura” significa junto con el Fideicomiso, el Contrato
de Términos Comunes y todos aquellos contratos celebrados por CCM y los
Acreedores, a efecto de intercambiar y reestructurar los pasivos adeudados a los
Acreedores.    “Restructuring Agreements” shall mean with the Trust, the Common
Terms Agreement and all the agreements executed by CCM with the Creditors in
order to exchange and restructure the debt owed to the Creditors. “Fecha de
Satisfacción del CV” tendrá el significado atribuido en la Sección 2.01.    “SC
Satisfaction Date” shall have the meaning set forth in Section 2.01. “Vendedor”
significa CCM.    “Seller” shall mean CCM. “Afiliadas del Vendedor” Cualquier
subsidiaria, afiliada, matriz u otra entidad que controle, sea controlada por o
esté bajo el control común con el Vendedor, incluyendo los accionistas que
controlen, funcionarios y directores o cualquiera de los anteriores.   
“Seller’s Affiliate” Any subsidiary, affiliate, parent or other entity that
controls, is controlled by or is under common control with the Seller, including
the controlling shareholders, officers and directors of any of the above.
“Resoluciones Corporativas del Vendedor” significa la Asamblea General Ordinaria
de Accionistas y/o la sesión del Consejo de Administración del Vendedor, como
fuere requerido, que necesite aprobar la Operación.    “Seller’s Corporate
Resolutions” shall mean the general ordinary shareholders’ meeting and/or the
board of directors meeting of the Seller, as required, which must approve the
Transaction. “Certificado del Vendedor” tendrá el significado atribuido en la
Sección 4.04 (a).    “Seller’s Certificate” shall have the meaning set forth in
Section 4.04 (a). “Acciones” tendrán el significado atribuido en la Sección
1.01.    “Shares” shall have the meaning set forth in Section 1.01.
“Subsidiaria” significa, en relación a cualquier Persona, (i) cada corporación,
sociedad, asociación, sociedad civil, asociación en participación o cualquier
otra entidad legal de la cual dicha Persona sea propietaria, ya sea directa o
indirectamente, de acciones u otra participación en el patrimonio y (ii) cada
corporación, sociedad, asociación, sociedad civil, asociación en participación o
cualquier otra entidad legal de la cual dicha Persona u otra Subsidiaria de
dicha Persona sea el accionista mayoritario o tenga el control.    “Subsidiary”
shall mean, with respect to any Person, (i) each corporation, partnership,
association, civil company, joint venture or other legal entity in which such
Person owns, either directly or indirectly, stock or other equity interests and
(ii) each corporation, partnership, association, civil company, joint venture or
other legal entity in which such Person or another Subsidiary of such Person is
the general partner or otherwise exercises control. “Impuesto” o “Impuestos”
significa, con respecto a cualquier Persona, todos los impuestos,
contribuciones, incluyendo el impuesto al valor agregado mexicano y el    “Tax”
or “Taxes” shall mean, with respect to any Person, all taxes; contributions
(contribuciones), including Mexican value added tax (Impuesto al Valor Agregado)

 

29



--------------------------------------------------------------------------------

impuesto empresarial a tasa única, derechos o cuotas al Instituto del Fondo
Nacional de la Vivienda para los Trabajadores (INFONAVIT), al Instituto Mexicano
del Seguro Social (IMSS) y al Sistema de Ahorro para el Retiro (SAR), impuestos
locales pagaderos en cada una de las entidades federales en las que la Persona
tenga operaciones, incluyendo, mas no limitándose a, impuesto sobre nómina,
impuesto predial, derechos de agua y otros impuestos, cuotas, determinaciones o
cargos de cualquier clase, junto con todos los intereses y sanciones, adiciones
a impuestos y otras cantidades adicionales gravados por cualquier Autoridad
Fiscal sobre dicha Persona.    and flat tax (Impuesto Empresarial a Tasa Única);
rights and fees of the Mexican Workers’ National Housing Fund (Instituto del
Fondo Nacional de la Vivienda para los Trabajadores or INFONAVIT, per its
acronym in Spanish), the Mexican Social Security Institute (Instituto Mexicano
del Seguro Social or IMSS, per its acronym in Spanish) and the Mexican
Retirement Savings Fund System (Sistema de Ahorro para el Retiro or SAR, per its
acronym in Spanish); local taxes payable in each one of the federal entities in
which the Person has operations, including, but not limited to, payroll tax,
property tax, water utility bills and other taxes, fees, assessments or charges
of any kind whatsoever; and all interest and penalties, additions to tax and
other additional amounts imposed by any Tax Authority (as defined herein) on
such Person. “Autoridad Fiscal” significa cualquier Autoridad Gubernamental
federal, estatal o local responsable de gravar, cobrar o hacer determinaciones
con respecto a cualesquiera Impuestos.    “Tax Authority” shall mean any
federal, state, or local Governmental Authority responsible for the imposition,
collection or making of determinations with respect to any Taxes. “Operación”
significa la compra venta de Acciones en los términos y sujeto a las condiciones
establecidas en el presente Contrato y acordados entre las Partes.   
“Transaction” shall mean the purchase and sale of the Shares in the terms and
subject to the conditions provided for herein and agreed among the Parties
hereto. “Fideicomiso” tendrá el significado atribuido en los Antecedentes de
este Contrato.    “Trust” shall have the meaning set forth in the Background of
this Agreement. “Fiduciario” o “Deutsche” tendrá el significado atribuido en el
Preámbulo de este Contrato.    “Trustee” or “Deutsche” shall have the meaning
set forth in the Preamble of this Agreement. SECCIÓN 6.10 Interpretación.   
SECTION 6.10 Interpretation. (a) Los encabezados contenidos en este Contrato son
para efectos de referencia únicamente y no afectarán de ninguna manera el
significado o interpretación de este Contrato.    (a) The headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement. (b) Cuando se haga una
referencia en este Contrato a una sección o cláusula, dicha referencia será a
una sección o    (b) When a reference to a section or article is made in this
Agreement, such reference shall be understood as being

 

30



--------------------------------------------------------------------------------

cláusula de este Contrato, a menos que se indique claramente lo contrario de
otro modo.    made to a section or article of this Agreement unless clearly
indicated to the contrary. (c) Cuando las palabras “incluye”, “incluyen” o
“incluyendo” sean utilizadas en este Contrato, se considerará que van seguidas
de las palabras “sin limitación”.    (c) Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be understood
to be followed by the words “without limitation.” (d) Las frases “del presente”,
“en el presente” y “con el presente” y frases de significado similar, a menos
que se establezca otra cosa, serán interpretadas con referencia a este Contrato
en conjunto y no una disposición en particular de este Contrato y las
referencias a cláusula, sección, párrafo, anexo y apéndice son a las cláusulas,
secciones, párrafos, anexos y apéndices de este Contrato, a menos que se
especifique otra cosa.    (d) The words “hereof”, “herein” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and article, section, paragraph, exhibit and schedule references are understood
as being made to the articles, sections, paragraphs, exhibits and schedules of
this Agreement unless otherwise specified. (e) El significado asignado a cada
término definido en el presente será igualmente aplicable a las formas singular
y plural de dicho término, y las palabras que denotan cualquier género incluirán
todos los géneros. Cuando una palabra o frase sea definida en el presente, cada
una de sus formas gramaticales tendrá un significado correspondiente.    (e) The
meaning assigned to each term defined herein shall be equally applicable to both
the singular and the plural forms of such term, and words denoting any gender
shall include all genders. Where a word or phrase is defined herein, each of its
other grammatical forms shall have the corresponding meaning. (f) Una referencia
a cualquier Parte de este Contrato o cualquier otro contrato o documento
incluirá a los sucesores y cesionarios permitidos de dicha Parte.    (f)
References to any Party to this Agreement or any other agreement or document
shall include such Party’s successors and permitted assigns. (g) Una referencia
a cualquier legislación o a cualquier disposición de cualquier legislación
incluirá cualquier reforma a, y cualquier modificación o promulgación de nuevo
de la misma, cualquier disposición legislativa que sustituya a la misma y todos
los reglamentos e instrumentos legales emitidos conforme a o de acuerdo con la
misma.    (g) References to any legislation or to any provision of any
legislation shall include any amendment to and any modification or re-enactment
of any legislative provision substituted therefor and all regulations and
statutory instruments issued thereunder or pursuant thereto. (h) Las Partes han
participado conjuntamente en la negociación y redacción de este Contrato. En
caso de que    (h) The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event of an

 

31



--------------------------------------------------------------------------------

surja una ambigüedad o cuestión de intención o interpretación, este Contrato
será interpretado como si hubiera sido redactado conjuntamente por las Partes, y
ninguna suposición o carga de prueba surgirá en favor o en contra de cualquier
Parte en virtud de la autoría de cualesquiera disposiciones de este Contrato.   
ambiguity or if a question regarding intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement. SECCIÓN
6.11 Ejemplares. Este Contrato podrá ser celebrado en uno o más ejemplares,
todos los cuales se considerarán uno y el mismo contrato y serán efectivos
cuando uno o más ejemplares hayan sido firmados por cada una de las Partes y
entregados a las demás Partes.    SECTION 6.11 Counterparts. This Agreement may
be executed in one or more counterparts, all of which shall be considered one
and the same agreement and shall become effective when one or more of such
counterparts have been signed by each of the Parties and delivered to the other
Parties. SECCIÓN 6.12 Acuerdo Completo. Este Contrato, junto con los apéndices y
anexos del mismo, contiene el acuerdo y entendimiento completos entre las Partes
con respecto a la materia del presente y sobresee todos los acuerdos y
entendimientos anteriores relativos a dicha materia. Ninguna de las Partes será
responsable o estará vinculada frente a cualquier otra Parte de cualquier manera
por cualesquiera declaraciones, manifestaciones, u obligaciones relacionadas a
dicha materia, excepto se establece específicamente en el presente o en
cualquier otro acuerdo celebrado por las Partes, y según sea aplicable.   
SECTION 6.12 Entire Agreement. This Agreement, along with its schedules and
exhibits, contain the entire agreement and understanding among the Parties
hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings relating to such subject matter. None of the
Parties shall be liable or bound to any other Party in any manner by any
representations, warranties or covenants relating to such subject matter except
as specifically set forth herein or in any other contract entered into by the
Parties, as applicable. SECCIÓN 6.13 Divisibilidad. Si cualquier disposición de
este Contrato (o cualquier parte de la misma) o la aplicación de cualquiera de
dichas disposiciones (o cualquier parte de la misma) a cualquier Persona o
circunstancia es considerada inválida ilegal o inejecutable en cualquier aspecto
por un tribunal de jurisdicción competente, dicha invalidez, ilegalidad o
inejecutabilidad no afectará ninguna otra disposición del presente (o la parte
restante de la misma) o la aplicación de dicha disposición a cualesquiera otras
Personas o circunstancias. Si la sentencia definitiva de un tribunal de
jurisdicción competente u otra autoridad declara que cualquier término o   
SECTION 6.13 Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any Person or circumstance is held to be invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other Persons or
circumstances. If the final judgment of a court of competent jurisdiction or
other authority declares that any term or provision hereof is invalid, void or

 

32



--------------------------------------------------------------------------------

disposición del presente es inválido, nulo o inejecutable, las Partes convienen
que el tribunal que hace dicha determinación tendrá la facultad para reducir el
alcance, duración, área o aplicabilidad del término o disposición, eliminar
palabras o frases específicas o reemplazar cualquier término o disposición
inválido, nulo o inejecutable con un término o disposición que sea válido y
ejecutable y que sea lo más cercano a expresar la intención del término o
disposición inválido o inejecutable.    unenforceable, the Parties agree that
the court making such determination shall have the power to reduce the scope,
duration, area or applicability of the term or provision; to delete specific
words or phrases; or to replace any invalid, void or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision. SECCIÓN 6.14 Idioma. Este Contrato es celebrado por las Partes inglés
y español, en la inteligencia que, en caso de cualesquiera controversias que
surjan entre las Partes en relación con este Contrato, la versión en inglés
prevalecerá.    SECTION 6.14 Language. This Agreement is executed by the Parties
in English and Spanish, with the understanding that the English version shall
prevail in the event of any disputes among the Parties in connection with this
Agreement. SECCIÓN 6.15 Legislación Aplicable. Este Contrato y la Operación, así
como todas las controversias entre las Partes conforme a o relacionadas con este
Contrato o los hechos y circunstancias que llevan a su celebración, serán
regidos por e interpretados de acuerdo con las leyes de México.    SECTION 6.15
Governing Law. This Agreement and the Transaction, as well as all disputes among
the Parties under or regarding this Agreement or the facts and circumstances
leading to its execution, shall be governed by and construed in accordance with
the laws of Mexico. SECCIÓN 6.16 Arbitraje.    SECTION 6.16 Arbitration. (a)
Cualquier reclamación o controversia que surja de o en relación con la validez,
intención, interpretación, realización o cumplimiento de este Contrato será
solucionada definitivamente mediante arbitraje conforme a las Reglas de
Arbitraje de la Cámara de Comercio Internacional vigentes en la fecha de este
Contrato (las “Reglas de la CCI”).    (a) Any claim, dispute or controversy
arising from or related to the validity, intent, interpretation, performance or
enforcement of this Agreement shall be finally settled by means of arbitration
under the Rules of Arbitration of the International Chamber of Commerce that are
in effect on the date of this Agreement (the “ICC Rules”). (b) El número de
árbitros será uno, el cual será nombrado por el Tribunal de Arbitraje
Internacional de la Cámara de Comercio Internacional de acuerdo con las Reglas
de la CCI.    (b) The number of arbitrators shall be one, who shall be appointed
by the International Chamber of Commerce of the International Court of
Arbitration in accordance with the ICC Rules. (c) El lugar de arbitraje será la
Ciudad de México, México. El laudo será dictado en inglés. Los procedimientos de
arbitraje serán    (c) Arbitration shall take place in Mexico City, Mexico. The
award shall be rendered in English. The arbitration

 

33



--------------------------------------------------------------------------------

llevados a cabo en idioma inglés. Cualquier constancia documental presentada al
panel arbitral será presentada en inglés, traducida en su caso por perito
traductor designado en conjunto por el Vendedor y los Compradores.   
proceedings shall be conducted in the English language. Any documentary evidence
submitted to the arbitrator shall be submitted in English and translated by a
translator mutually appointed by the Seller and the Purchasers. (d) El
procedimiento de arbitraje establecido en esta Sección 6.16 será el medio único
y exclusivo para solucionar o resolver cualquier controversia mencionada en esta
Sección 6.16. El laudo arbitral será definitivo, inapelable y vinculatorio para
las Partes y podrá ser presentado por cualquiera de las Partes para cumplimiento
en cualquier tribunal de jurisdicción competente, y las Partes por el presente
dan su consentimiento a la jurisdicción de dicho tribunal únicamente para
objetos de cumplimiento de este acuerdo de arbitraje y cualquier laudo dictado
conforme al presente. Los honorarios del árbitro y los otros costos de dicho
arbitraje serán sufragados por las Partes en las proporciones que sean
especificadas en el laudo arbitral.    (d) The arbitration procedure set forth
in this Section 6.16 shall be the sole and exclusive means of settling or
resolving any dispute referred to in this Section 6.16. The arbitration award
shall be final, non-appealable and binding on the Parties and may be presented
by any of the Parties for enforcement in any court of competent jurisdiction,
and the Parties hereby consent to the jurisdiction of such court solely for
purposes of enforcement of this arbitration agreement and any award rendered
hereunder. The fees of the arbitrator and any other costs of such arbitration
shall be borne by the Seller and the Purchasers in such proportions as shall be
specified in the arbitration award. SECCIÓN 6.17 Liberación de Responsabilidad.
Las Partes de este Contrato manifiestan su conformidad por lo que respecta a la
actuación de Deutsche, en su calidad de Fiduciario del Fideicomiso, así como que
no se reservan acción legal alguna en contra de Deutsche por lo que respecta a
la celebración de este Contrato, obligándose a liberarlo y sacarlo en paz y a
salvo de cualquier responsabilidad derivada de, relacionada con, impuesta sobre
o incurrida por, con motivo o como consecuencia de los actos llevados a cabo en
cumplimiento de las instrucciones recibidas para la celebración de este
Contrato.    SECTION 6.17 Release from Liability. The Parties herein acknowledge
their agreement regarding the performance of Deutsche, as Trustee of the Trust,
and they do not reserve the right to file any legal action against Deutsche in
connection with the execution of this Agreement. Furthermore, they agree to
release Deutsche and hold it harmless from any liability derived from, related
to, imposed upon or incurred as a result of the actions carried out in
compliance with the instructions received in order to execute this Agreement.
[El RESTO DE LA PAGINA SE DEJÓ EN BLANCO INTENCIONALMENTE POR LAS PARTES, A
CONTINUACIÓN LA HOJA DE FIRMAS]    [THE REST OF THIS PAGE HAS BEEN INTENTIONALLY
LEFT BLANK BY THE PARTIES. THE SIGNATURE PAGE FOLLOWS.]

 

34



--------------------------------------------------------------------------------

EN TESTIMONIO DE LO CUAL, Controladora Comercial Mexicana, S.A.B. de C.V.,
Costco de México, S.A. de C.V. y Deursche Bank México, S.A., Institución de
Banca Múltiple, División Fiduciaria firman el Contrato de Compraventa de
Acciones celebrado por y ente Controladora Comercial Mexicana, S.A.B. de C.V. en
calidad de Vendedor, Costco Venture Mexico y CVM Purchasing Subsidiary, S.A. de
C.V. en calidad de Compradores y Deursche Bank México, S.A., Institución de
Banca Múltiple, División Fiduciaria en su calidad de Fiduciario del Fideicomiso
F/1435, en México, Distrito Federal el día 13 de junio de 2012.    IN WITNESS
WHEREOF, Controladora Comercial Mexicana, S.A.B. de C.V., Costco de México, S.A.
de C.V. and Deursche Bank México, S.A., Institución de Banca Múltiple, División
Fiduciaria have executed the Stock Purchase Agreement entered by and between
Controladora Comercial Mexicana, S.A.B. de C.V. as Seller, Costco Venture Mexico
and CVM Purchasing Subsidiary, S.A. de C.V. as Purchasers, and Deutsche Bank
México, S.A., Institución de Banca Múltiple, División Fiduciaria as Trustee of
the Trust Agreement F/1435, in México, City, on June 13, 2012

El Vendedor / The Seller

CONTROLADORA COMERCIAL MEXICANA, S.A.B. DE C.V.

 

/s/ Guillermo González Nova

   

/s/ Carlos González Zabalegui

Por / By: Guillermo González Nova     Por / By: Carlos González Zabalegui Cargo
/ Title: Representante Legal / Attorney-in-Fact     Cargo / Title: Representante
Legal / Attorney-in-Fact

La Compañía / The Company

COSTCO DE MÉXICO, S.A. DE C.V.

 

 

/s/ Mauricio Antonio Talayero González

 

Por / By: Mauricio Antonio Talayero González

Cargo / Title: Representante Legal / Attorney-in-Fact

El Fiduciario / The Trustee

DEUTSCHE BANK MÉXICO, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, DIVISIÓN FIDUCIARIA

 

 

/s/ Alonso Rojas Dingler

 

Por / By: Alonso Rojas Dingler

Cargo / Title: Delegado Fiduciario / Trustee Delegate

 

35



--------------------------------------------------------------------------------

EN TESTIMONIO DE LO CUAL, Costco Venture Mexico y CVM Purchasing Subsidiary,
S.A. de C.V. firman este Contrato de Compraventa de Acciones celebrado por y
ente Controladora Comercial Mexicana, S.A.B. de C.V., en calidad de Vendedor,
Costco Venture Mexico y CVM Purchasing Subsidiary, S.A. de C.V., en calidad de
Compradores, y Deutsche Bank México, S.A., Institución de Banca Múltiple,
División Fiduciaria, en su calidad de Fiduciario del Contrato de Fideicomiso
Irrevocable de Administración y Garantía No. F/1435 , en México, Distrito
Federal el día 13 de junio de 2012.    IN WITNESS WHEREOF, Costco Venture Mexico
and CVM Purchasing Subsidiary, S.A. de C.V. have executed this Stock Purchase
Agreement entered into by and among Controladora Comercial Mexicana, S.A.B. de
C.V., as Seller, Costco Venture Mexico and CVM Purchasing Subsidiary, S.A. de
C.V., as Purchasers, and Deutsche Bank México, S.A., Institución de Banca
Múltiple, División Fiduciaria, as Trustee of Irrevocable Management and Guaranty
Trust Agreement No. F/1435Trust Agreement F/1435, in México, City, on June 13,
2012.

Los Compradores / The Purchasers

 

COSTCO VENTURE MEXICO     CVM PURCHASING SUBSIDIARY, S.A. DE C.V.

/s/ Enrique Manuel Ramírez Ramírez

   

/s/ Enrique Manuel Ramírez Ramírez

Por / By: Enrique Manuel Ramírez Ramírez     Por / By: Enrique Manuel Ramírez
Ramírez Cargo / Title: Representante Legal / Attorney-in-Fact     Cargo / Title:
Representante Legal / Attorney-in-Fact

 

36